Exhibit 10.1
     THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”), dated as of
April 9, 2009, is made among INTERCONTINENTALEXCHANGE, INC., a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party hereto, the
Lenders (each as defined in the hereinafter defined Existing Credit Agreement)
party hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders (“Wachovia”), and BANK OF AMERICA, N.A., as syndication agent for
the Lenders (“BofA”), under the Existing Credit Agreement referred to below.
     WHEREAS, the Borrower, the Subsidiary Guarantors party thereto, the Lenders
party thereto, BofA, as syndication agent, and Wachovia, as administrative
agent, entered into the Credit Agreement, dated as of January 12, 2007 (as
amended by the First Amendment to Credit Agreement dated as of August 24, 2007
and the Second Amendment to Credit Agreement dated as of June 13, 2008, the
“Existing Credit Agreement”), pursuant to which the Lenders made certain loans
and other extensions of credit to the Borrower.
     WHEREAS, the Credit Parties have requested, and the Administrative Agent
and the Required Lenders have agreed, upon the terms and subject to the
conditions set forth herein, that the Existing Credit Agreement be amended and
restated as provided herein.
     NOW, THEREFORE, the Credit Parties, the Administrative Agent and the
Required Lenders hereby agree as follows:
     Section 1. Amendment and Restatement of the Existing Credit Agreement;
Loans.
     (a) Effective as of the Restatement Effective Date, concurrently with the
consummation of the transactions described in Section 2 hereof, the Existing
Credit Agreement is hereby amended and restated to read in its entirety as set
forth in Exhibit A hereto (the “Restated Credit Agreement”, with capitalized
terms used but not otherwise defined herein or assigned a meaning herein having
the meanings assigned to such terms in the Restated Credit Agreement), and as so
amended and restated, is replaced and superseded by the terms, conditions,
agreements, covenants, representations and warranties set forth in this
Agreement and the Restated Credit Agreement. Except as specifically set forth
herein, the amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect of, the Obligations (as defined in the
Existing Credit Agreement) of the Credit Parties evidenced by or arising under
the Existing Credit Agreement, the Guaranty (as defined in the Existing Credit
Agreement) and the other Credit Documents (as defined in the Existing Credit
Agreement). From and after the Restatement Effective Date, the terms
“Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof’ and
words of similar import, as used in the Restated Credit Agreement, shall, unless
the context otherwise requires, refer to the Restated Credit Agreement and all
references in the Restated Credit Agreement to “the date hereof’, “the date of
this Agreement” or other words or phrases of similar import shall be deemed
references to the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     (b) As set forth herein, (i) all Term Loans outstanding under (and to have
the meaning herein assigned to such term in) the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall continue to be
outstanding as Loans under the Restated Credit Agreement, and the terms of the
Restated Credit Agreement will govern the rights and obligations of the Credit
Parties, the Lenders and the Administrative Agent with respect thereto and
(ii) all Revolving Loans outstanding under (and to have the meaning herein
assigned to such term in) the Existing Credit Agreement immediately prior to the
Restatement Effective Date shall be prepaid in full contemporaneously with the
Restatement Effective Date, together with all interest accrued and accruing
thereon, and all fees, costs, expenses and other charges relating thereto
(including, without limitation, any amounts due under Section 2.17 of the
Existing Credit Agreement); provided that the foregoing shall not be construed
to discharge or release any Credit Party from any obligations owed to the
Lenders or the Administrative Agent under the Existing Credit Agreement, which
shall remain owing under the Restated Credit Agreement.
     (c) The exhibits and schedules to the Existing Credit Agreement are hereby
amended and restated in their entirety as set forth in Exhibit B hereto.
     Section 2. Term Loans; Revolving Loans; Revolving Commitments.
     (a) The parties hereto agree that, as of the Restatement Effective Date,
the aggregate principal amount of the Term Loans under the Existing Credit
Agreement is $175,000,000, and in connection with the amendment and restatement
of the Existing Credit Agreement as contemplated hereby, such Term Loans will be
continued as Loans under the Restated Credit Agreement, so that, after giving
effect thereto, the Lenders under the Restated Credit Agreement will be the
Persons identified on Schedule 2 hereto and that the Lenders’ outstanding Loans
under the Restated Credit Agreement as of the Restatement Effective Date shall
be in the principal amounts set forth on Schedule 2 hereto.
     (b) The parties hereto agree that, immediately prior to the Restatement
Effective Date, the aggregate principal amount of the Revolving Loans under the
Existing Credit Agreement is $195,000,000, and in connection with the amendment
and restatement of the Existing Credit Agreement as contemplated hereby,
(i) such Revolving Loans will be prepaid in full, together with all interest
accrued and accruing thereon, and all fees, costs, expenses and other charges
relating thereto (including, without limitation, any amounts due under
Section 2.17 of the Existing Credit Agreement) and (ii) the Revolving Credit
Commitments of the Revolving Credit Lenders (each having the meanings herein
assigned to such terms in the Existing Credit Agreement), shall be terminated so
that the Borrower has no right to borrow Revolving Loans or Swingline Loans or
request Letters of Credit (each having the meanings herein assigned to such
terms in the Existing Credit Agreement) on or after the Restatement Effective
Date, in each case effective as of the Restatement Effective Date.
     Section 3. Acknowledgment and Confirmation of the Credit Parties. Each
Credit Party hereby confirms and agrees that, after giving effect to this
Agreement, the Restated Credit Agreement and the other Credit Documents to which
it is a party remain in full force and effect and enforceable against such
Credit Party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect, and
represents and warrants to the Lenders that it has no knowledge of any claims,
counterclaims, offsets, or

2



--------------------------------------------------------------------------------



 



defenses to or with respect to its obligations under the Credit Documents, or if
such Credit Party has any such claims, counterclaims, offsets, or defenses to
the Credit Documents or any transaction related to the Credit Documents, the
same are hereby waived, relinquished, and released in consideration of the
execution of this Agreement. This acknowledgement and confirmation by the Credit
Parties is made and delivered to induce the Administrative Agent and the Lenders
to enter into this Agreement, and each Credit Party acknowledges that the
Administrative Agent and the Lenders would not enter into this Agreement in the
absence of the acknowledgement and confirmation contained herein.
     Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:
     (a) As of the Restatement Effective Date, the representations and
warranties made by such Credit Party in the Restated Credit Agreement and the
other Credit Documents are true and correct with the same effect as if made on
the Restatement Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct as of such earlier date).
     (b) As of the Restatement Effective Date, both before and immediately
following the consummation of the transactions contemplated hereby, no Default
or Event of Default has occurred and is continuing.
     Section 5. Conditions to Effectiveness. The effectiveness of this Agreement
and the obligations of the Lenders under the Restated Credit Agreement shall be
subject to the satisfaction of each of the conditions precedent set forth in
this Section 5.
     (a) The Administrative Agent shall have received the following, each dated
as of the Restatement Effective Date (unless otherwise specified) and in such
number of copies as the Administrative Agent shall have requested:
     (i) a counterpart of this Agreement signed on behalf of each Credit Party
and the Required Lenders under (and as defined in) the Existing Credit
Agreement;
     (ii) the Guaranty, duly completed and executed by each Wholly-Owned
Subsidiary (other than any Foreign Subsidiary to the extent (and for as long as)
doing so would cause adverse tax or regulatory consequences to the Borrower);
and
     (iii) the favorable opinions of Locke Lord Bissell & Liddell LLP, special
counsel to the Credit Parties in form and substance reasonably satisfactory to
the Administrative Agent.
     (b) The Administrative Agent shall have received a certificate, signed by
an Authorized Officer of the Borrower, dated the Restatement Effective Date and
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that (i) all representations and warranties of the Credit Parties
contained in this Agreement and the other Credit Documents qualified as to
materiality are true and correct and those not so qualified are true and correct
in all material respects, in each case as of the Restatement Effective Date,
both immediately before and after giving effect to the transactions contemplated
hereby (except to the

3



--------------------------------------------------------------------------------



 



extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date), (ii) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
the consummation of the transactions contemplated hereby, (iii) both immediately
before and after giving effect to the consummation of the transactions
contemplated hereby, no Material Adverse Effect has occurred since December 31,
2008, and there exists no event, condition or state of facts that could
reasonably be expected to result in a Material Adverse Effect, and (iv) all
conditions to the consummation of the transactions contemplated hereby have been
satisfied or waived as required hereunder.
     (c) The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of each Credit Party executing any Credit
Documents dated the Restatement Effective Date and in form and substance
reasonably satisfactory to the Administrative Agent, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such Credit Party, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Credit Party, authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party, and
(iv) as to the incumbency and genuineness of the signature of each officer of
such Credit Party executing this Agreement or any of such other Credit
Documents, and attaching all such copies of the documents described above.
     (d) The Administrative Agent shall have received a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the Restatement Effective Date, under the laws of its
jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction.
     (e) All approvals, permits and consents of any Governmental Authorities or
other Persons required in connection with the execution and delivery of this
Agreement and the other Credit Documents and the consummation of the
transactions contemplated hereby shall have been obtained, without the
imposition of conditions that are materially adverse to the Administrative Agent
or any Lender, and all related filings, if any, shall have been made, and all
such approvals, permits, consents and filings shall be in full force and effect
and the Administrative Agent shall have received such copies thereof as it shall
have reasonably requested; all applicable waiting periods shall have expired
without any adverse action being taken or threatened by any Governmental
Authority having jurisdiction; and no action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before, and no order, injunction or decree shall have been entered by, any court
or other Governmental Authority, in each case to enjoin, restrain or prohibit,
to obtain substantial damages in respect of, or to impose materially adverse
conditions upon, this Agreement or any of

4



--------------------------------------------------------------------------------



 



the other Credit Documents or that could reasonably be expected to have a
Material Adverse Effect.
     (f) The Revolving Loans shall have been prepaid in full, together with all
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges relating thereto (including, without limitation, any amounts due under
Section 2.17 of the Existing Credit Agreement) and the Revolving Credit
Commitments of the Revolving Credit Lenders shall be terminated so that the
Borrower has no right to borrow Revolving Loans or Swingline Loans or request
Letters of Credit.
     (g) Concurrently with the Restatement Effective Date, (i) all principal,
interest and other amounts outstanding under the Borrower’s existing Credit
Agreement, dated as of June 27, 2008, with Wachovia, as administrative agent,
BofA, as syndication agent and the lenders party thereto (the “Terminating
Liquidity Credit Facility”), and (ii) all commitments to extend credit under the
agreements and instruments relating to the Terminating Liquidity Facility and
all guarantees relating thereto shall be terminated; and the Administrative
Agent shall have received evidence of the foregoing satisfactory to it.
     (h) Concurrently with the Restatement Effective Date, the Borrower and ICE
US Trust LLC shall have entered into the Credit Agreement, dated as of the date
hereof, with Wachovia, as administrative agent, BofA, as syndication agent and
the lenders party thereto, providing for a 364-day revolving credit facility in
the aggregate principal amount of $300,000,000.
     (i) Concurrently with the Restatement Effective Date, the Borrower shall
have entered into the Credit Agreement, dated as of the date hereof, with
Wachovia, as administrative agent, BofA, as syndication agent and the lenders
party thereto, providing for a revolving credit facility in the aggregate
principal amount of $100,000,000 and a term loan credit facility in the amount
of $200,000,000.
     (j) Since December 31, 2008, both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, there shall
not have occurred (i) a Material Adverse Effect or (ii) any event, condition or
state of facts that could reasonably be expected to have a Material Adverse
Effect.
     (k) The Administrative Agent shall have received such other documents,
certificates, opinions and instruments in connection with the transactions
contemplated hereby as it shall have reasonably requested.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
     Section 6. Expenses. The Borrower agrees to reimburse the Administrative
Agent for the out-of-pocket expenses incurred by it in connection with this
Agreement and the Restated Credit Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

5



--------------------------------------------------------------------------------



 



     Section 7. Counterparts; Amendments. This Agreement may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by the
Credit Parties, the Administrative Agent and the Required Lenders. This
Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single agreement. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.
     Section 8. Notices. All notices hereunder shall be given in accordance with
the provisions of Section 10.4 of the Restated Credit Agreement.
     Section 9. Applicable Law; Waiver of Jury Trial.
     (a) This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York (including Sections 5-1401 and 5-1402 of the
New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).
     (b) Each Credit Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such state court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Credit
Party or any of its respective properties in the courts of any jurisdiction.
     Section 10. Headings. The Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

            BORROWER:

INTERCONTINENTALEXCHANGE, INC.
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:  
Senior Vice President, Chief Financial Officer     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

IntercontinentalExchange International, Inc.
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:  
President and Treasurer        ICE Markets, Inc.
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:  
President        ICE Data, LP

GENERAL PARTNER:
ICE Data Management Group, LLC
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill          Manager   
    ICE Data Management Group, LLC
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill          Manager   
    ICE Data Investment Group, LLC
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill          Manager   
 

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            Chatham Energy, LLC
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill          Manager   
    YellowJacket, Inc.
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:  
President and Treasurer        Creditex Holdco, LLC
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:  
President and Treasurer        ICE US Holding Company GP LLC
      By:   /s/ Scott A. Hill         Name:   Scott A. Hill        Title:  
President and Treasurer     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            ICE Futures U.S., Inc.
      By:   /s/ Thomas Farley         Name:   Thomas Farley        Title:  
President        eCops, LLC
      By:   /s/ Thomas Farley         Name:   Thomas Farley        Title:  
President        ICE Clear US, Inc.
      By:   /s/ Thomas J. Hammond         Name:   Thomas J. Hammond       
Title:   President and COO        New York Futures Exchange, Inc.
      By:   /s/ Thomas J. Hammond         Name:   Thomas J. Hammond       
Title:   President and COO     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            Creditex Group, Inc.
      By:   /s/ John Grifonetti         Name:   John Grifonetti        Title:  
President        T-Zero Processing
      By:   /s/ Mark Beeston         Name:   Mark Beeston        Title:  
President        Creditex LLC
      By:   /s/ John Grifonetti         Name:   John Grifonetti        Title:  
President and COO        CreditTrade Inc.
      By:   /s/ John Grifonetti         Name:   John Grifonetti        Title:  
President and COO        Creditex Securities Corporation
      By:   /s/ John Grifonetti         Name:   John Grifonetti        Title:  
COO     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
      By:   /s/ G. Mendel Lay, Jr.         Name:   G. Mendel Lay, Jr.       
Title:   Senior Vice President     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
      By:   /s/ Mark A. Phillips         Name:   Mark A. Phillips       
Title:   Senior Vice President     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE, as Documentation Agent and as a Lender
      By:   /s/ Ambrish Thanawala         Name:   Ambrish Thanawala       
Title:   Managing Director     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERICAL BANK, LTD.,
NEW YORK BRANCH, as a Lender
      By:   /s/ Jim C.Y. Chen         Name:   Jim C.Y. Chen        Title:   V.P.
& General Manager     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Documentation Agent and as a Lender
      By:   /s/ Chimi T. Pemba         Name:   Chimi T. Pemba        Title:  
Authorized Signatory     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA, as a Lender
      By:   /s/ David Mahmood         Name:   David Mahmood        Title:  
Managing Director     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            TAIPEI FUBON, as a Lender
      By:   /s/ Michael Tan         Name:   Michael Tan        Title:   VP &
General Manager     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            FIRST COMMERCIAL BANK NEW YORK AGENCY, as a Lender
      By:   /s/ Yu-Mei Hsiao         Name:   Yu-Mei Hsiao        Title:  
Assistant General Manager     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            BMO CAPITAL MARKETS FINANCING INC., as Documentation Agent and as a
Lender
      By:   /s/ Linda C. Haven         Name:   Linda C. Haven        Title:  
Managing Director     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Scott M. Kowalski         Name:   Scott M. Kowalski       
Title:   Vice President     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            HUA NAN COMMERCIAL, as a Lender
      By:   /s/ Henry Hsieh         Name:   Henry Hsieh        Title:  
Assistant Vice President     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender
      By:   /s/ Benjamin Lin         Name:   Benjamin Lin        Title:   EVP &
General Manager     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK, LTD., as Managing Agent and as a Lender
      By:   /s/ Toru Inoue         Name:   Toru Inoue        Title:   Deputy
General Manager     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



            RBC BANK (USA), as a Lender
      By:   /s/ James R. Pryor         Name:   James R. Pryor        Title:  
Managing Director     

SIGNATURE PAGE TO
AMENDMENT AND RESTATEMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit A
Execution Version
CUSIP Number: Deal # 45865UAA0
Term Loans CUSIP # 45865UAC6
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
among
INTERCONTINENTALEXCHANGE, INC.,
as Borrower,
THE LENDERS NAMED HEREIN,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
BANK OF AMERICA, N.A.,
as Syndication Agent,
BMO CAPITAL MARKETS FINANCING INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NEW YORK BRANCH,
and
SOCIETE GENERALE,
as Documentation Agents,
and
COMERZBANK AKTIENGESELLSCHAFT NEW YORK
AND GRAND CAYMAN BRANCHES,
and
MIZUHO CORPORATE BANK, LTD.,
as Managing Agents
$175,000,000 Senior Term Loan Facility
WACHOVIA CAPITAL MARKETS, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
Dated as of January 12, 2007,
As Amended and Restated as of April 9, 2009
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
1.1
  Defined Terms     1  
1.2
  Accounting Terms     20  
1.3
  Other Terms; Construction     20  
 
           
 
  ARTICLE II        
 
           
 
  AMOUNT AND TERMS OF THE LOANS        
 
           
2.1
  Loans     22  
2.2
  Evidence of Debt; Term Notes     22  
2.3
  Mandatory Payments     23  
2.4
  Voluntary Prepayments     23  
2.5
  Interest     24  
2.6
  Fees     25  
2.7
  Interest Periods     25  
2.8
  Conversions and Continuations     26  
2.9
  Method of Payments; Computations; Apportionment of Payments     27  
2.10
  Recovery of Payments     29  
2.11
  Pro Rata Treatment     30  
2.12
  Increased Costs; Change in Circumstances; Illegality     30  
2.13
  Taxes     32  
2.14
  Compensation     34  
2.15
  Replacement of Lenders; Mitigation of Costs     35  
 
           
 
  ARTICLE III        
 
           
 
  [RESERVED]        
 
           
 
  ARTICLE IV        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
4.1
  Corporate Organization and Power     36  
4.2
  Authorization; Enforceability     37  
4.3
  No Violation     37  
4.4
  Governmental and Third-Party Authorization; Permits     37  
4.5
  Litigation     37  
4.6
  Taxes     38  

i



--------------------------------------------------------------------------------



 



                      Page
 
           
4.7
  Subsidiaries     38  
4.8
  Full Disclosure     38  
4.9
  Margin Regulations     38  
4.10
  No Material Adverse Effect     39  
4.11
  Financial Matters     39  
4.12
  Ownership of Properties     40  
4.13
  ERISA     40  
4.14
  Environmental Matters     40  
4.15
  Compliance with Laws     41  
4.16
  Intellectual Property     41  
4.17
  Regulated Industries     41  
4.18
  Insurance     41  
4.19
  Material Contracts     41  
4.20
  No Burdensome Restrictions     42  
4.21
  OFAC; Anti-Terrorism Laws     42  
 
           
 
  ARTICLE V        
 
           
 
  AFFIRMATIVE COVENANTS        
 
           
5.1
  Financial Statements     42  
5.2
  Other Business and Financial Information     44  
5.3
  Compliance with All Material Contracts     46  
5.4
  Existence; Franchises; Maintenance of Properties     46  
5.5
  [Reserved]     46  
5.6
  Compliance with Laws     46  
5.7
  Payment of Obligations     46  
5.8
  Insurance     47  
5.9
  Maintenance of Books and Records; Inspection     47  
5.10
  Permitted Acquisitions     47  
5.11
  Creation or Acquisition of Subsidiaries     48  
5.12
  OFAC, PATRIOT Act Compliance     49  
5.13
  Further Assurances     49  
 
           
 
  ARTICLE VI        
 
           
 
  FINANCIAL COVENANTS        
 
           
6.1
  Maximum Total Leverage Ratio     49  
6.2
  Minimum Interest Coverage Ratio     49  
 
           
 
  ARTICLE VII        
 
           
 
  NEGATIVE COVENANTS        
 
           
7.1
  Merger; Consolidation     49  
7.2
  Indebtedness     50  
7.3
  Liens     51  

ii



--------------------------------------------------------------------------------



 



                      Page
 
           
7.4
  Asset Dispositions     53  
7.5
  Acquisitions     53  
7.6
  Restricted Payments     54  
7.7
  Transactions with Affiliates     54  
7.8
  Lines of Business     55  
7.9
  Limitation on Certain Restrictions     55  
7.10
  No Other Negative Pledges     55  
7.11
  Investments in Subsidiaries     55  
7.12
  Fiscal Year     56  
7.13
  Accounting Changes     56  
 
           
 
  ARTICLE VIII        
 
           
 
  EVENTS OF DEFAULT        
 
           
8.1
  Events of Default     56  
8.2
  Remedies: Acceleration, etc.     58  
8.3
  Remedies: Set-Off     59  
 
           
 
  ARTICLE IX        
 
           
 
  THE ADMINISTRATIVE AGENT        
 
           
9.1
  Appointment and Authority     59  
9.2
  Rights as a Lender     59  
9.3
  Exculpatory Provisions     60  
9.4
  Reliance by Administrative Agent     60  
9.5
  Delegation of Duties     61  
9.6
  Resignation of Administrative Agent     61  
9.7
  Non-Reliance on Administrative Agent and Other Lenders     62  
9.8
  No Other Duties, Etc.     62  
9.9
  Guaranty Matters     62  
 
           
 
  ARTICLE X        
 
           
 
  MISCELLANEOUS        
 
           
10.1
  Expenses; Indemnity; Damage Waiver     62  
10.2
  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process
    64  
10.3
  Waiver of Jury Trial     64  
10.4
  Notices; Effectiveness; Electronic Communication     65  
10.5
  Amendments, Waivers, etc.     66  
10.6
  Successors and Assigns     67  
10.7
  No Waiver     70  
10.8
  Survival     70  
10.9
  Severability     71  
10.10
  Construction     71  

iii



--------------------------------------------------------------------------------



 



                      Page
 
           
10.11
  Confidentiality     71  
10.12
  Counterparts; Integration; Effectiveness     72  
10.13
  Disclosure of Information     72  
10.14
  USA Patriot Act Notice     72  

iv



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A-1
  Form of Term Note
Exhibit B-3
  Form of Notice of Conversion/Continuation
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Assignment and Assumption
Exhibit E
  [Reserved]
Exhibit F
  [Reserved]

SCHEDULES

     
Schedule 1.1(a)
  Loans and Notice Addresses
Schedule 4.1
  Jurisdictions of Organization
Schedule 4.4
  Consents and Approvals
Schedule 4.5
  Litigation Matters
Schedule 4.7
  Subsidiaries
Schedule 4.19
  Material Contracts
Schedule 7.2
  Indebtedness
Schedule 7.3
  Liens
Schedule 7.7
  Transactions with Affiliates

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 12, 2007,
as amended by the First Amendment to Credit Agreement, dated as of August 24,
2007 and the Second Amendment to Credit Agreement, dated as of June 13, 2008,
and as amended and restated as of the 9th day of April, 2009, is made among
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation (the “Borrower”), the
Lenders (as hereinafter defined), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (as hereinafter defined) for the Lenders (“Wachovia”), and
BANK OF AMERICA, N.A., as Syndication Agent for the Lenders (“BofA”).
BACKGROUND STATEMENT
     The Borrower, the Lenders, Wachovia and BofA are parties to that certain
Credit Agreement, dated as of January 12, 2007, as amended by the First
Amendment to Credit Agreement, dated as of August 24, 2007 and the Second
Amendment to Credit Agreement, dated as of June 13, 2008 (the “Original Credit
Agreement”) providing for a term loan facility in the aggregate principal amount
of $250,000,000 and a revolving credit facility in the aggregate principal
amount of $250,000,000. Pursuant to the Restatement Agreement, the Original
Credit Agreement is being amended and restated in the form hereof.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower directly, or
indirectly through one or more Subsidiaries, (i) acquires any going business,
division thereof or line of business, or all or substantially all of the assets,
of any Person, whether through purchase of assets, merger or otherwise, or
(ii) acquires Capital Stock of any Person having at least a majority of Total
Voting Power of the then outstanding Capital Stock of such Person.
     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by the
Borrower and its Subsidiaries in connection with such Acquisition, (ii) the
value of all Capital Stock issued or given as

 



--------------------------------------------------------------------------------



 



purchase price by the Borrower and its Subsidiaries in connection with such
Acquisition (as determined by the parties thereto under the definitive
acquisition agreement), (iii) the amount (determined by using the face amount or
the amount payable at maturity, whichever is greater) of all Indebtedness
incurred, assumed or acquired by the Borrower and its Subsidiaries in connection
with such Acquisition, (iv) all amounts paid in respect of noncompetition
agreements, consulting agreements and similar arrangements entered into in
connection with such Acquisition, (v) all amounts paid in respect of any earnout
obligations or similar deferred or contingent purchase price obligations of the
Borrower or any of its Subsidiaries incurred or created in connection with such
Acquisition and (vi) the aggregate fair market value of all other real, mixed or
personal property paid as purchase price by the Borrower and its Subsidiaries in
connection with such Acquisition.
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan,
a rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a
rate per annum equal to the LIBOR Rate as in effect at such time plus the
Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent appointed under Section 9.1, and its successors and permitted assigns in
such capacity.
     “Administrative Questionnaire” means, with respect to each Lender, the
administrative questionnaire in the form submitted to such Lender by the
Administrative Agent and returned to the Administrative Agent duly completed by
such Lender.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an “Affiliate” of any Credit Party.
     “Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
     “Applicable Percentage” means, at any time from and after the Restatement
Effective Date, the applicable percentage (i) to be added to the Base Rate for
purposes of determining the Adjusted Base Rate, and (ii) to be added to the
LIBOR Rate for purposes of determining the Adjusted LIBOR Rate, as determined
under the following matrix with reference to the Total Leverage Ratio, but
subject to Section 5.1(c):

2



--------------------------------------------------------------------------------



 



                              Applicable   Applicable         LIBOR   Base Rate
Tier   Total Leverage Ratio   Margin   Margin I  
Less than 1.0 to 1.0
    2.50 %     1.50 % II  
Less than 1.50 to 1.0 but greater than or equal to 1.0 to 1.0
    3.00 %     2.00 % III  
Less than 2.0 to 1.0 but greater than or equal to 1.50 to 1.0
    3.50 %     2.50 % IV  
Greater than or equal to 2.0 to 1.0
    4.50 %     3.50 %

     On each Adjustment Date (as hereinafter defined), the Applicable Percentage
for all Loans shall be adjusted effective as of such Adjustment Date (based upon
the calculation of the Total Leverage Ratio as of the last day of the Reference
Period to which such Adjustment Date relates) in accordance with the above
matrix; provided, however, that, notwithstanding the foregoing or anything else
herein to the contrary, if at any time the Borrower shall have failed to deliver
any of the financial statements as required by Sections 5.1(a) or 5.1(b), as the
case may be, or the Compliance Certificate as required by Section 5.2(a), then
at all times from and including the date on which such statements and Compliance
Certificate are required to have been delivered until the date on which the same
shall have been delivered, each Applicable Percentage shall be determined based
on Tier IV above (notwithstanding the actual Total Leverage Ratio). For purposes
of this definition, “Adjustment Date” means, with respect to any Reference
Period of the Borrower beginning with the Reference Period ending as of the last
day of the first fiscal quarter of fiscal year 2007, the day (or, if such day is
not a Business Day, the next succeeding Business Day) of delivery by the
Borrower in accordance with Section 5.1(a) or Section 5.1(b), as the case may
be, of (i) financial statements as of the end of and for such Reference Period
and (ii) a duly completed Compliance Certificate with respect to such Reference
Period. From the Restatement Effective Date until the first Adjustment Date
requiring a change in any Applicable Percentage as provided herein, each
Applicable Percentage shall be based on Tier I above.
     “Applicable Period” has the meaning set forth in Section 5.1(c).
     “Approved Fund” means any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a
Person) that administers or manages a Lender.
     “Arrangers” mean Wachovia Capital Markets, LLC, Banc of America Securities
LLC and their respective successors.

3



--------------------------------------------------------------------------------



 



     “Asset Disposition” means any sale, assignment, lease, conveyance, transfer
or other disposition by the Borrower or any of its Subsidiaries (whether in one
or a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries).
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized by resolution of its board of directors or other governing body
to take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
     “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute.
     “Bankruptcy Event” means the occurrence of an event specified in
Section 8.1(f) or Section 8.1(g).
     “Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wachovia in Charlotte, North Carolina, to be its
prime rate (which may not necessarily be its lowest or best lending rate), as
adjusted to conform to changes as of the opening of business on the date of any
such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per annum,
as adjusted to conform to changes as of the opening of business on the date of
any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for an
Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as of
the opening of business on the date of any such change of such LIBOR Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “BofA” means Bank of America, N.A.
     “Borrower” has the meaning given to such term in the introductory paragraph
hereof.
     “Borrowing” means the incurrence by the Borrower as a result of conversions
and continuations of outstanding Loans pursuant to Section 2.8, on a single date
of a group of Loans of a single Type and, in the case of LIBOR Loans, as to
which a single Interest Period is in effect.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

4



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements and substitutions for
capital assets, to the extent made with the proceeds of insurance, (ii) for
replacements and substitutions for capital assets, to the extent made with
proceeds from the sale, exchange or other disposition of assets as permitted
under Sections 7.4(i) or 7.4(iii), or (iii) included within the Acquisition
Amount of any Permitted Acquisition.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease
of such Person, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.
     “Capitalized Software Development Costs” means those capitalized costs both
internal and external, direct and incremental incurred related to software
developed or obtained for internal use in accordance with AICPA Statement of
Position 98-1 “Accounting for Costs of Computer Software Developed or Obtained
for Internal Use.”
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., (iii) time deposits and
certificates of deposit maturing within 180 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s Ratings Services or at least A2 or the equivalent
thereof by Moody’s Investors Service, Inc., (iv) repurchase obligations with a
term not exceeding thirty (30) days with respect to underlying securities of the
types described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified

5



--------------------------------------------------------------------------------



 



in clause (iii) above, and (v) money market funds at least ninety-five percent
(95%) of the assets of which are continuously invested in securities of the
foregoing types.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means (i) any Person or group of Persons acting in
concert as a partnership or other group shall have become, as a result of a
tender or exchange offer, open market purchases, privately negotiated purchases
or otherwise, the beneficial owner of outstanding Capital Stock of the Borrower
having 35% or more of the Total Voting Power of the Borrower, or (ii) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (a) nominated by the board
of directors of the Borrower nor (b) appointed by directors so nominated.
     “Closing Date” means January 12, 2007.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.
     “Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization of intangible assets, and (D) extraordinary losses or charges, all
to the extent taken into account in the calculation of Consolidated Net Income
for such Reference Period and all calculated in accordance with GAAP, minus
(iii) the sum of (A) extraordinary gains or income and (B) noncash credits
increasing income for such period, all to the extent taken into account in the
calculation of Consolidated Net Income for such period.
     “Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Total Funded Debt
(including, without limitation, all such interest expense accrued or capitalized
during such Reference Period, whether or not actually paid during such Reference
Period), determined on a consolidated basis in accordance with GAAP, and
(ii) all recurring unused commitment fees and other ongoing fees in respect of
Total Funded Debt paid, accrued or capitalized by the Borrower and its
Subsidiaries during such Reference Period.
     “Consolidated Net Income” means, for any Reference Period, net income (or
loss) for the Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such

6



--------------------------------------------------------------------------------



 



Person to the Borrower or any Subsidiary of the Borrower during such period,
(ii) the net income (or loss) of any other Person acquired by, or merged with,
the Borrower or any of its Subsidiaries for any period prior to the date of such
acquisition, and (iii) the net income of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such net income is not at the time permitted by operation of
the terms of its charter, certificate of incorporation or formation or other
constituent document or any agreement or instrument (other than a Credit
Document) or Requirement of Law applicable to such Subsidiary.
     “Control” means, with respect to any Person, (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the beneficial ownership of securities or other
ownership interests of such Person having 10% or more of the combined voting
power of the then outstanding securities or other ownership interests of such
Person ordinarily (and apart from rights accruing under special circumstances)
having the right to vote in the election of directors or other governing body of
such Person; and the terms “Controlled” and “Controlling” have correlative
meanings.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit C.
     “Credit Documents” means this Agreement, the Restatement Agreement, the
Term Notes, the Fee Letters, the Guaranty, and all other agreements,
instruments, documents and certificates now or hereafter executed and delivered
to the Administrative Agent or any Lender by or on behalf of the Borrower or any
other Credit Party with respect to this Agreement, in each case as amended,
modified, supplemented or restated from time to time.
     “Credit Parties” means the Borrower, each of the Subsidiary Guarantors, and
their respective successors.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender, as determined in good faith by the
Administrative Agent, that (i) has failed (which failure has not been cured) to
fund any Loan, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (iii) has
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans, (iv) has

7



--------------------------------------------------------------------------------



 



failed to pay to the Administrative Agent or any Lender when due an amount owed
by such Lender pursuant to the terms of this Agreement, unless such amount is
subject to a good faith dispute or such failure has been cured, or (v) (a) has
become or is insolvent or has a parent company that has become or is insolvent
or (b) has become the subject of a proceeding under any Debtor Relief Law, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a proceeding under any Debtor Relief Law, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
     “Dollars” or “$” means dollars of the United States of America.
     “Domestic Subsidiary” means any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, allegations,
notices of noncompliance or violation, investigations by a Governmental
Authority, or proceedings (including, without limitation, administrative,
regulatory and judicial proceedings) relating in any way to any Hazardous
Substance, any actual or alleged violation of or liability under any
Environmental Law or any permit issued, or any approval given, under any
Environmental Law (collectively, “Claims”), including, without limitation,
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,

8



--------------------------------------------------------------------------------



 



requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group” as, the Borrower or any of its
Subsidiaries, within the meaning of Sections 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within thirty (30) days, (vi) the imposition upon the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, or
the imposition or threatened imposition of any Lien upon any assets of the
Borrower or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Plan, (vii) the engaging in or
otherwise becoming liable for a nonexempt Prohibited Transaction by the Borrower
or any ERISA Affiliate, or a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary of any Plan for which the Borrower or any of its
ERISA Affiliates may be directly or indirectly liable, (viii) the occurrence
with respect to any Plan of any “accumulated funding deficiency” (within the
meaning of Section 302 of ERISA and Section 412 of the Code), whether or not
waived, (ix) with respect to plan years beginning prior to January 1, 2008, the
adoption of an amendment to any Plan that, pursuant to Section 307 of ERISA,
would require the provision of security to such Plan by the Borrower or an ERISA
Affiliate, or (x) with respect to plan years beginning on or after the PPA 2006
Effective Date, the incurrence of an obligation to provide a notice under
Section 101(j) of ERISA, the adoption of an amendment which may not take effect
due to the application of Section 436(c)(1) of the Code or Section 206(g)(2)(A)
of ERISA, or the payment of a contribution in order to satisfy the requirements
of Section 436(c)(2) of the Code or Section 206(g)(2)(B) of ERISA.
     “Event of Default” has the meaning given to such term in Section 8.1.

9



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (ii) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.15(a)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.13(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.13(a).
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Fee Letters” mean the letters from each of Wachovia and Wachovia
Securities, LLC and BofA and Banc of America Securities LLC, respectively, to
the Borrower, each dated November 17, 2006.
     “Financial Officer” means, with respect to the Borrower, the chief
financial officer, vice president — finance, principal accounting officer or
treasurer of the Borrower.
     “fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
     “fiscal year” or “FY” means a fiscal year of the Borrower and its
Subsidiaries.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.

10



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantor” means any Wholly-Owned Subsidiary of the Borrower that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent).
     “Guaranty” means the Amended and Restated Guaranty Agreement, dated as of
April ___, 2009, made by the Guarantors in favor of the Administrative Agent and
the Lenders, as amended, supplemented or modified from time to time.
     “Guaranty Fund” means any fund set up by (i) ICE Clear US pursuant to
Section 5.4 of its by-laws, (ii) ICE Clear Europe, (iii) The Clearing
Corporation, (iv) ICE US Trust, (v) ICE Clear Canada, and (vi) such other
clearing houses owned and operated by the Borrower in the future, in each case
in which its clearing members make deposits to secure the obligations of its
clearing members and which is used to cover the losses sustained by such Person
as a result of the default of any such clearing member.
     “Guaranty Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold

11



--------------------------------------------------------------------------------



 



harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Borrower and its Subsidiaries, the term Guaranty Obligation shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates or currency exchange
rates.
     “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with the Borrower or any
Subsidiary, which Hedge Agreement is required or permitted under this Agreement
to be entered into by the Borrower, or any former Lender or any Affiliate of any
former Lender in its capacity as a counterparty to any such Hedge Agreement
entered into prior to the date such Person or its Affiliate ceased to be a
Lender.
     “ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and
an indirect Wholly-Owned Subsidiary of the Borrower.
     “ICE Clear Europe” means ICE Clear Europe Limited, a private limited
company incorporated in England and Wales and an indirect Wholly-Owned
Subsidiary of the Borrower.
     “ICE Clear Europe Payment Services Agreement” shall mean the Payment
Services Agreement between ICE Clear Europe and Citibank, N.A., London Branch,
in a form reasonably acceptable to the Administrative Agent, for the purpose of
providing an intraday liquidity line of credit to handle timing differences
between receipts from and payments to clearing house

12



--------------------------------------------------------------------------------



 



members, and any renewal, replacement, refinancing or extension of such
Indebtedness that does not increase the outstanding principal amount thereof.
     “ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Borrower (formerly known as New York
Clearing Corporation).
     “ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation
and an indirect Wholly-Owned Subsidiary of the Borrower.
     “ICE US Trust” means ICE US Trust LLC, a New York limited liability trust
company and a Subsidiary of the Borrower.
     “Indebtedness” means, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all surety bonds, letters of credit and bankers’ acceptances
issued or created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (iv) all obligations of
such Person to pay the deferred purchase price of property or services
(excluding trade payables incurred in the ordinary course of business and not
more than 90 days past due), (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all Capital Lease Obligations of such Person,
(vii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Intellectual Property” means (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential

13



--------------------------------------------------------------------------------



 



information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.
     “Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period less Capital Expenditures and Capitalized Software
Development Costs to (ii) Consolidated Interest Expense for such Reference
Period.
     “Interest Period” has the meaning given to such term in Section 2.7.
     “Investments” has the meaning given to such term in Section 7.11.
     “Lender” means each Person holding outstanding Loans, and each other Person
that becomes a “Lender” hereunder pursuant to Section 10.6, and their respective
successors and assigns.
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two (2) Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of Wachovia’s LIBOR Loan comprising
part of such Borrowing, by (ii) the amount equal to 1.00 minus the Reserve
Requirement (expressed as a decimal) for such Interest Period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

14



--------------------------------------------------------------------------------



 



     “Loans” has the meaning set forth in Section 2.1(a).
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Credit Parties, taken as
a whole, to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.
     “Material Contract” has the meaning given to such term in Section 4.19.
     “Maturity Date” means January 12, 2012.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or, during the immediately
preceding five plan years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, in the case of any Asset Disposition, the
aggregate cash proceeds received by any Credit Party in respect thereof, less
(i) reasonable fees and out-of-pocket expenses payable by the Borrower or any of
its Subsidiaries in connection therewith, (ii) taxes paid or payable as a result
thereof, and (iii) the amount required to retire Indebtedness to the extent such
Indebtedness is secured by Liens on the subject property; it being understood
that the term “Net Cash Proceeds” shall include, as and when received, any cash
received upon the sale or other disposition of any non-cash consideration
received by any Credit Party in respect of any of the foregoing events.
     “New Liquidity Facility” means the Credit Agreement, dated as of the date
hereof, among the Borrower, ICE US Trust, Wachovia, as administrative agent,
BofA, as syndication agent and the lenders party thereto, providing for a
revolving credit facility in the aggregate principal amount of $300,000,000, the
proceeds of which shall be used to provide liquidity for the clearing operations
of ICE Clear Europe and ICE Clear US and for working capital and general
corporate purposes of the Borrower and ICE Trust US in accordance with the terms
and provisions thereof.
     “New Credit Facility” means the Credit Agreement, dated as of the date
hereof, among the Borrower, Wachovia, as administrative agent, BofA, as
syndication agent and the lenders party thereto, providing for term and
revolving credit facilities in the aggregate principal amount of $300,000,000,
the proceeds of which shall be used for working capital and general corporate
purposes of the Borrower in accordance with the terms and provisions thereof.
     “Nonconsenting Lender” means any Lender that does not approve a consent,
waiver or amendment to any Credit Document requested by the Borrower or the
Administrative Agent and that requires the approval of all Lenders (or all
Lenders directly affected thereby) under Section 10.5 when the Required Lenders
have agreed to such consent, waiver or amendment.

15



--------------------------------------------------------------------------------



 



     “Non-Wholly-Owned Subsidiary” has the meaning given to such term in
Section 7.11.
     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.8(b).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any applicable federal and state
laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and all fees,
expenses, indemnities and other obligations owing, due or payable at any time by
the Borrower or any Subsidiary Guarantor to the Administrative Agent, any Lender
or any other Person entitled thereto, under this Agreement or any of the other
Credit Documents, and all payment and other obligations owing or payable at any
time by the Borrower to any Hedge Party under or in connection with any Hedge
Agreement to fix or limit interest rates payable by the Borrower in respect of
any Loans, in each case whether direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, and whether existing by contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Original Credit Agreement” has the meaning given to such term in the
Background Statement of this Agreement.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
     “Participant” has the meaning given to such term in Section 10.6(d).
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office of the Administrative Agent designated on
Schedule 1.1(a) under the heading “Instructions for wire transfers to the
Administrative Agent,” or such other office as the Administrative Agent may
designate to the Lenders and the Borrower for such purpose from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Permitted Acquisition” means any Acquisition permitted to be consummated
pursuant to the terms in Section 7.5.

16



--------------------------------------------------------------------------------



 



     “Permitted Asset Disposition” means any Asset Disposition permitted under
Section 7.4(iv).
     “Permitted Liens” has the meaning given to such term in Section 7.3.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.
     “PPA 2006 Effective Date” means, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008. However, solely with respect to a Plan maintained pursuant to
one or more collective bargaining agreements between employee representatives
and one or more employers ratified before January 1, 2008, such term means the
first day of the first plan year beginning on or after the earlier of (A) and
(B), where: (A) is the later of (x) the date on which the last collective
bargaining agreement relating to the Plan terminates (determined without regard
to any extension thereof agreed to after August 17, 2006), or (y) the first day
of the first plan year beginning on or after January 1, 2008; and (B) is
January 1, 2010.
     “Pro Forma Basis” has the meaning given to such term in Section 1.3(b).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
     “Projections” has the meaning given to such term in Section 4.11(b).
     “Realty” means all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.
     “Reference Period” with respect to any date of determination, means (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
     “Register” has the meaning given to such term in Section 10.6(c).
     “Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

17



--------------------------------------------------------------------------------



 



     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412(d) of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders holding outstanding
Loans representing at least a majority of the aggregate, at such time, of all
outstanding Loans.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority or any Self-Regulatory
Organization, in each case applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject or
otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wachovia under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, any
executive officer, or any other Financial Officer of such Credit Party, and any
other officer or similar official thereof responsible for the administration of
the obligations of such Credit Party in respect of this Agreement or any other
Credit Document.
     “Restatement Agreement” means the Amendment and Restatement Agreement dated
as of the Restatement Effective Date, effecting the amendment and restatement of
the Original Credit Agreement.
     “Restatement Effective Date” means the Business Day on which all the
conditions precedent in Section 5 of the Restatement Agreement shall have been
satisfied or waived in accordance with the terms of this Agreement.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/-sanctions/index.html, or as
otherwise published from time to time.

18



--------------------------------------------------------------------------------



 



     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Self Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, commodities exchanges, electronic communication
networks, insurance companies or agents, investment companies or investment
advisors.
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than fifty percent (50%) of the outstanding Capital Stock
having ordinary voting power to elect a majority of the board of directors,
board of managers or other governing body of such Person, is at the time,
directly or indirectly, owned or controlled by such Person and one or more of
its other Subsidiaries or a combination thereof (irrespective of whether, at the
time, securities of any other class or classes of any such corporation or other
Person shall or might have voting power by reason of the happening of any
contingency). When used without reference to a parent entity, the term
“Subsidiary” shall be deemed to refer to a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the
Borrower.
     “Target” has the meaning given to such term in Section 5.10(a)(i).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Note” means, with respect to any Lender requesting the same, the
promissory note of the Borrower in favor of such Lender evidencing the Loan made
by such Lender pursuant to Section 2.1(a), in substantially the form of
Exhibit A-1, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.
     “The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Borrower.
     “Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Borrower and its Subsidiaries as of
such date, determined on a consolidated basis in accordance with GAAP.
     “Total Leverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Total Funded Debt
as of such date to (ii) Consolidated EBITDA for such Reference Period.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such

19



--------------------------------------------------------------------------------



 



Person if all securities entitled to vote in the election of directors of such
Person (on a fully diluted basis, assuming the exercise, conversion or exchange
of all rights, warrants, options and securities exercisable for, exchangeable
for or convertible into, such voting securities) were present and voted at such
meeting (other than votes that may be cast only upon the happening of a
contingency).
     “Type” has the meaning given to such term in Section 2.1(b).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Wachovia” means Wachovia Bank, National Association, and its successors
and assigns.
     “Wholly-Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.
     1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with, GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of the Borrower and
its Subsidiaries delivered to the Lenders prior to the Closing Date; provided
that if the Borrower notifies the Administrative Agent that it wishes to amend
any financial covenant in Article VI to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Borrower that the Required Lenders wish to amend Article VI for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP as in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.
     1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”

20



--------------------------------------------------------------------------------



 



“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) Notwithstanding the foregoing, calculations to determine compliance by
the Borrower for any period with the Total Leverage Ratio covenant as set forth
in Article VI, and calculations of the financial covenants contained in
Article VI to determine whether a condition to a Permitted Acquisition,
Permitted Asset Disposition, permitted incurrence of Indebtedness or other
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during such period (or proposed to be consummated, as the case may be)
as if such transaction had occurred as of the first day of such period, in
accordance with the following:
     (i) any Indebtedness incurred or assumed by any Credit Party in connection
with any transaction (including any Indebtedness of a Person acquired in a
Permitted Acquisition that is not retired or repaid in connection therewith)
shall be deemed to have been incurred or assumed as of the first day of the
applicable period (and if such Indebtedness has a floating or formula rate, such
Indebtedness shall, for purposes of such determination, have an implied rate of
interest during the applicable period determined by utilizing the rate of
interest that is or would be in effect with respect to such Indebtedness as of
the date of determination);
     (ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable period;
     (iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable
period, provided that such income statement and balance sheet items are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent, and (B) operating expense reductions, cost savings
and other pro forma adjustments attributable to such Permitted Acquisition may
be included to the extent that such adjustments (y) would be permitted pursuant
to Article XI of Regulation S-X under the Securities Act (irrespective of
whether the Borrower is subject thereto) or (z) have been approved in writing by
the Administrative Agent; and

21



--------------------------------------------------------------------------------



 



     (iv) with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable period.
ARTICLE II
AMOUNT AND TERMS OF THE LOANS
     2.1 Loans.
     (a) The aggregate principal amount of the Term Loans (as defined in the
Original Credit Agreement) made pursuant to the Original Credit Agreement and
outstanding on the Restatement Date is $175,000,000 (such Term Loans, the
“Loans”). To the extent repaid, the Loans may not be reborrowed.
     (b) The Loans shall, at the option of the Borrower and subject to the terms
and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan), provided that all Loans comprising the same Borrowing
shall, unless otherwise specifically provided herein, be of the same Type.
     (c) Each Lender may, at its option, make and maintain any Loan at, to or
for the account of any of its Lending Offices, provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
to or for the account of such Lender in accordance with the terms of this
Agreement.
     2.2 Evidence of Debt; Term Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.
     (b) The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Type of each such Loan and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of each such Loan and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of each such Loan and each Lender’s share thereof.
     (c) The entries made in the Register and subaccounts maintained pursuant to
Section 2.2(b) (and, if consistent with the entries of the Administrative Agent,
the accounts maintained pursuant to Section 2.2(a)) shall, to the extent
permitted by applicable law, be conclusive absent manifest error of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein,

22



--------------------------------------------------------------------------------



 



shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.
     (d) The Loans made by each Lender, if requested by the applicable Lender
(which request shall be made to the Administrative Agent), are and shall be
evidenced by a Term Note appropriately completed in substantially the form of
Exhibit A-1. Each Term Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.
     2.3 Mandatory Payments.
     (a) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the Borrower will repay the Loans on each date set forth below
in the aggregate principal amount opposite such date:

          Date   Payment Amount
 
       
June 30, 2009
  $ 12,500,000  
September 30, 2009
  $ 12,500,000  
December 31, 2009
  $ 12,500,000  
March 31, 2010
  $ 12,500,000  
June 30, 2010
  $ 12,500,000  
September 30, 2010
  $ 12,500,000  
December 31, 2010
  $ 12,500,000  
March 31, 2011
  $ 12,500,000  
June 30, 2011
  $ 18,750,000  
September 30, 2011
  $ 18,750,000  
December 31, 2011
  $ 18,750,000  
Maturity Date
  $ 18,750,000  

     (b) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, the aggregate outstanding principal of the Loans shall be due
and payable in full on the Maturity Date.
     2.4 Voluntary Prepayments.
     (a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three (3) Business Days prior
to each intended prepayment of LIBOR Loans and one (1) Business Day prior to
each intended prepayment of Base Rate Loans, provided that (i) each partial
prepayment of LIBOR Loans shall be in an aggregate principal amount of not less
than $5,000,000 or, if greater, an integral multiple of $1,000,000 in excess
thereof, and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof, (ii) no partial prepayment of LIBOR
Loans made pursuant to any single Borrowing shall reduce the aggregate
outstanding principal amount of the remaining LIBOR Loans under such Borrowing
to less than

23



--------------------------------------------------------------------------------



 



$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, and (iii) unless made together with all amounts required under
Section 2.14 to be paid as a consequence of such prepayment, a prepayment of a
LIBOR Loan may be made only on the last day of the Interest Period applicable
thereto. Each such notice shall specify the proposed date of such prepayment and
the aggregate principal amount, the Type of the Loans to be prepaid (and, in the
case of LIBOR Loans, the Interest Period of the Borrowing pursuant to which
made), and shall be irrevocable and shall bind the Borrower to make such
prepayment on the terms specified therein. In the event the Administrative Agent
receives a notice of prepayment under this Section, the Administrative Agent
will give prompt notice thereof to the Lenders; provided that if such notice has
also been furnished to the Lenders, the Administrative Agent shall have no
obligation to notify the Lenders with respect thereto.
     (b) Each prepayment of the Loans made pursuant to Section 2.4(a) shall be
applied to reduce the outstanding principal amount of the Loans, with such
reduction to be applied to the remaining scheduled principal payments in each
instance on a pro rata basis. Each prepayment of the Loans made pursuant to
Section 2.4(a) shall be applied ratably among the Lenders holding the Loans
being prepaid, in proportion to the principal amount held by each.
     2.5 Interest.
     (a) Subject to Section 2.5(b), the Borrower will pay interest in respect of
the unpaid principal amount of each Loan, from the Restatement Effective Date
until such principal amount shall be paid in full, (i) at the Adjusted Base
Rate, as in effect from time to time during such periods as such Loan is a Base
Rate Loan, and (ii) at the Adjusted LIBOR Rate, as in effect from time to time
during such periods as such Loan is a LIBOR Loan.
     (b) Upon the occurrence and during the continuance of any Event of Default
under Sections 8.1(a), 8.1(f), or 8.1(g) and (at the election of the Required
Lenders) upon the occurrence and during the continuance of any other Event of
Default, all outstanding principal amounts of the Loans and, to the greatest
extent permitted by law, all interest accrued on the Loans and all other accrued
and outstanding fees and other amounts hereunder, shall bear interest at a rate
per annum equal to the interest rate applicable from time to time thereafter to
such Loans plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate plus 2%), and, in
each case, such default interest shall be payable on demand. To the greatest
extent permitted by law, interest shall continue to accrue after the filing by
or against the Borrower of any petition seeking any relief in bankruptcy or
under any law pertaining to insolvency or debtor relief.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows:
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.3,
except as provided hereinbelow), in arrears on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the
Restatement Effective Date; provided, that in the event the Loans are repaid or
prepaid in full, then accrued interest in respect of all Base Rate Loans shall
be payable together with such repayment or prepayment on the date thereof;

24



--------------------------------------------------------------------------------



 



     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.3, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.7(iii)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided, that in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Conversion/Continuation, and upon
each change in the Base Rate; provided, however, that the failure of the
Administrative Agent to provide the Borrower or the Lenders with any such notice
shall neither affect any obligations of the Borrower or the Lenders hereunder
nor result in any liability on the part of the Administrative Agent to the
Borrower or any Lender. Each such determination (including each determination of
the Reserve Requirement) shall, absent manifest error, be conclusive absent
manifest error and binding on all parties hereto.
     2.6 Fees. The Borrower agrees to pay to Wachovia, for its own account, the
administrative fee required under its Fee Letter to be paid to Wachovia, in the
amounts due and at the times due as required by the terms thereof.
     2.7 Interest Periods. Concurrently with the giving of a Notice of
Conversion/Continuation in respect of any Borrowing comprised of Base Rate Loans
to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, the
Borrower shall have the right to elect, pursuant to such notice, the interest
period (each, an “Interest Period”) to be

25



--------------------------------------------------------------------------------



 



applicable to such LIBOR Loans, which Interest Period shall, at the option of
the Borrower, be a one, two, three or six-month period; provided, however, that:
     (i) the initial Interest Period for any LIBOR Loan shall commence on the
date of any continuation of, or conversion into, such LIBOR Loan, and each
successive Interest Period applicable to such LIBOR Loan shall commence on the
day on which the next preceding Interest Period applicable thereto expires;
     (ii) LIBOR Loans may not be outstanding under more than ten (10) separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iii) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;
     (iv) no Interest Period may be selected with respect to the Loans that
would end after a scheduled date for repayment of principal of the Loans
occurring on or after the first day of such Interest Period unless, immediately
after giving effect to such selection, the aggregate principal amount of Loans
that are Base Rate Loans or that have Interest Periods expiring on or before
such principal repayment date equals or exceeds the principal amount required to
be paid on such principal repayment date;
     (v) the Borrower may not select any Interest Period that expires after the
Maturity Date, with respect to Loans that are to be maintained as LIBOR Loans;
     (vi) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
     (vii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Conversion/Continuation with
respect to any Borrowing.
     2.8 Conversions and Continuations.
     (a) The Borrower shall have the right, on any Business Day occurring on or
after the Restatement Effective Date, to elect (i) to convert all or a portion
of the outstanding principal amount of any Base Rate Loans into LIBOR Loans, or
to convert any LIBOR Loans the Interest Periods for which end on the same day
into Base Rate Loans, or (ii) upon the expiration of any Interest Period, to
continue all or a portion of the outstanding principal amount of any LIBOR Loans
the Interest Periods for which end on the same day for an additional Interest
Period, provided that (w) any such conversion of LIBOR Loans into Base Rate
Loans shall involve an aggregate principal amount of not less than $3,000,000
or, if greater, an integral multiple of $1,000,000 in excess thereof; any such
conversion of Base Rate Loans into, or continuation of,

26



--------------------------------------------------------------------------------



 



LIBOR Loans shall involve an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
and no partial conversion of LIBOR Loans made pursuant to a single Borrowing
shall reduce the outstanding principal amount of such LIBOR Loans to less than
$5,000,000 or to any greater amount not an integral multiple of $1,000,000 in
excess thereof, (x) except as otherwise provided in Section 2.12(f), LIBOR Loans
may be converted into Base Rate Loans only on the last day of the Interest
Period applicable thereto (and, in any event, if a LIBOR Loan is converted into
a Base Rate Loan on any day other than the last day of the Interest Period
applicable thereto, the Borrower will pay, upon such conversion, all amounts
required under Section 2.14 to be paid as a consequence thereof), and (y) no
conversion of Base Rate Loans into LIBOR Loans or continuation of LIBOR Loans
shall be permitted during the continuance of a Default or Event of Default.
     (b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three
(3) Business Days prior to the intended effective date of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans and one (1) Business Day prior
to the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount, and Type of the
Loans being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any outstanding LIBOR Loans, such LIBOR Loans
shall automatically be converted to Base Rate Loans upon the expiration of the
then current Interest Period applicable thereto (unless repaid pursuant to the
terms hereof). In the event the Borrower shall have failed to select in a Notice
of Conversion/Continuation the duration of the Interest Period to be applicable
to any conversion into, or continuation of, LIBOR Loans, then the Borrower shall
be deemed to have selected an Interest Period with a duration of one month.
     2.9 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Administrative Agent, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to the
Lenders) at the Payment Office prior to 12:00 noon, Charlotte time, on the date
payment is due. Any payment made as required hereinabove, but after 12:00 noon,
Charlotte time, shall be deemed to have been made on the next succeeding
Business Day. If any payment falls due on a day that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day (except that
in the case of LIBOR Loans to which the provisions of Section 2.7(iii) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.

27



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected). If the
Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     (d) All computations of interest and fees hereunder (including computations
of the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans, 365/366 days, as the case may
be, or (ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.
     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 8.2 shall be applied by the Administrative Agent as follows:
     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents;

28



--------------------------------------------------------------------------------



 



     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the payment of all reasonable and documented out-of-pocket
costs and expenses (including, without limitation, reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the occurrence of a Bankruptcy Event
irrespective of whether a claim for such fees incurred and interest accruing is
allowed in such proceeding);
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations;
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents and not
repaid; and
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders in proportion to the amounts of such principal, interest, fees or other
Obligations owed to them respectively pursuant to clauses (iii) through
(vii) above.
     2.10 Recovery of Payments.
     (a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent or any Lender, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or similar
state or federal law, common law or equitable cause (whether as a result of any
demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the Borrower,
its representative or successor in interest, or any other Person, whether by
court order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative

29



--------------------------------------------------------------------------------



 



Agent will redistribute such amounts to the Lenders on the same basis as such
amounts were originally distributed.
     2.11 Pro Rata Treatment.
     (a) All fundings, continuations and conversions of Loans shall be made by
the Lenders pro rata on the basis of their respective outstanding Loans. All
payments on account of principal of or interest on any Loans, fees or any other
Obligations owing to or for the account of any one or more Lenders shall be
apportioned ratably among such Lenders in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.11(b) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. If under
any applicable bankruptcy, insolvency or similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.11(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.11(b) to share in the benefits of any recovery on such
secured claim.
     2.12 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate);

30



--------------------------------------------------------------------------------



 



     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.13 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount), then, upon request of such Lender, the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law affecting such Lender
or any Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.”
     (c) A certificate of a Lender (which shall be in reasonable detail) setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as specified in Section 2.12(a) or Section 2.12(b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined in good faith that adequate and
reasonable means do not exist for ascertaining the applicable LIBOR Rate for
such Interest Period or (z) the Administrative Agent

31



--------------------------------------------------------------------------------



 



shall have received written notice from the Required Lenders of their
determination in good faith that the rate of interest referred to in the
definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate for
LIBOR Loans for such Interest Period is to be determined will not adequately and
fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrower and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall be deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended, and (iii) any Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall, as to such Lender, be deemed to be a request for a Base Rate Loan, in
each case until such Lender shall have determined that the circumstances giving
rise to such suspension no longer exist and shall have so notified the
Administrative Agent, and the Administrative Agent shall have so notified the
Borrower.
     2.13 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the

32



--------------------------------------------------------------------------------



 



Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Without limiting the provisions of Section 2.13(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate (which shall be in reasonable detail) as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The
Administrative Agent and each Lender agrees to cooperate with any reasonable
request made by the Borrower in respect of a claim of a refund in respect of
Indemnified Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.13 if (i) the Borrower has agreed in writing to pay all of the
Administrative Agent’s or such Lender’s reasonable out-of-pocket costs and
expenses relating to such claim, (ii) the Administrative Agent or such Lender
determines, in its good faith judgment, that it would not be disadvantaged,
unduly burdened or prejudiced as a result of such claim and (iii) the Borrower
furnishes, upon request of the Administrative Agent or such Lender, an opinion
of tax counsel (such opinion and such counsel to be reasonably acceptable to the
Administrative Agent or such Lender) to the effect that such Indemnified Taxes
were wrongly or illegally imposed.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

33



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) If the Administrative Agent or any Lender determines that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 2.13(f) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     2.14 Compensation. The Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a continuation of, or conversion into, a LIBOR

34



--------------------------------------------------------------------------------



 



Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.15(a) or any acceleration of the maturity of the Loans pursuant to
Section 8.2), (iii) if any prepayment of any LIBOR Loan is not made on any date
specified in a notice of prepayment given by the Borrower or (iv) as a
consequence of any other failure by the Borrower to make any payments with
respect to any LIBOR Loan when due hereunder. Calculation of all amounts payable
to a Lender under this Section 2.14 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.14. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.14 by any Lender as to any additional amounts payable pursuant to this
Section 2.14 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.14 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
     2.15 Replacement of Lenders; Mitigation of Costs.
     (a) The Borrower may, at any time (other than after the occurrence and
during the continuance of an Event of Default) at its sole expense and effort,
require any Lender (i) that has requested compensation from the Borrower under
Sections 2.12(a) or 2.12(b) or payments from the Borrower under Section 2.13, or
(ii) the obligation of which to make or maintain LIBOR Loans has been suspended
under Section 2.12(f) or (iii) that is a Defaulting Lender or a Nonconsenting
Lender, in any case upon notice to such Lender and the Administrative Agent, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.6), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
     (i) the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Borrower or
such assignee;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.14) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.12(a) or 2.12(b) or payments required to be made
pursuant to Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter;

35



--------------------------------------------------------------------------------



 



     (iv) in the case of an assignment of the interests, rights and obligations
under this Agreement and the related Credit Documents of a Nonconsenting Lender,
such assignee shall have approved (or shall approve) such consent, waiver or
amendment that resulted in the Nonconsenting Lender becoming a Nonconsenting
Lender; and
     (v) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     (b) If any Lender requests compensation under Sections 2.12(a) or 2.12(b),
or the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
or if any Lender gives a notice pursuant to Section 2.12(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.12(a), 2.12(b) or 2.13, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.12(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
ARTICLE III
[RESERVED]
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent and the Lenders to enter into this
Agreement and to induce the Lenders to extend the credit contemplated hereby,
the Borrower represents and warrants to the Administrative Agent and the Lenders
as follows:
     4.1 Corporate Organization and Power. Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Restatement Effective Date, are set forth on Schedule 4.1), (ii) has the full
corporate or limited liability company power and authority to execute, deliver
and perform the Credit Documents to which it is or will be a party, to own and
hold its property and to engage in its business as presently conducted, and
(iii) is duly qualified to do business as a foreign corporation or limited
liability company and is in good standing in each jurisdiction where the nature
of its business or the ownership of its properties requires it to be so
qualified, except

36



--------------------------------------------------------------------------------



 



where the failure to be so qualified, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
     4.2 Authorization; Enforceability. Each Credit Party has taken all
necessary corporate or limited liability action, as applicable, to execute,
deliver and perform each of the Credit Documents to which it is a party, and has
(or on any later date of execution and delivery will have) validly executed and
delivered each of the Credit Documents to which it is a party. This Agreement
constitutes, and each of the other Credit Documents upon execution and delivery
will constitute, the legal, valid and binding obligation of each Credit Party
that is a party hereto or thereto, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law).
     4.3 No Violation. The execution, delivery and performance by each Credit
Party of each of the Credit Documents to which it is a party, and compliance by
it with the terms hereof and thereof, do not and will not (i) violate any
provision of its articles or certificate of incorporation or formation, its
bylaws or operating agreement, or other applicable formation or organizational
documents, (ii) contravene any other Requirement of Law applicable to it, (iii)
conflict with, result in a breach of or constitute (with notice, lapse of time
or both) a default under any indenture, mortgage, lease, agreement, contract or
other instrument to which it is a party, by which it or any of its properties is
bound or to which it is subject, or (iv) result in or require the creation or
imposition of any Lien, other than a Permitted Lien, upon any of its properties,
revenues or assets; except, in the case of clauses (ii) and (iii) above, where
such violations, conflicts, breaches or defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     4.4 Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by each Credit Party of this Agreement or any of the
other Credit Documents to which it is a party or the legality, validity or
enforceability hereof or thereof, other than (i) consents, authorizations and
filings that have been made or obtained and that are in full force and effect,
which consents, authorizations and filings are listed on Schedule 4.4, and
(ii) consents and filings the failure to obtain or make which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
     4.5 Litigation. Except as set forth on Schedule 4.5, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of the
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting any of the Credit Parties or any of their
respective properties that, if adversely determined, could reasonably be
expected to have

37



--------------------------------------------------------------------------------



 



a Material Adverse Effect, or (ii) with respect to this Agreement, any of the
other Credit Documents or any of the other transactions contemplated hereby or
thereby.
     4.6 Taxes. Each of the Borrower and its Subsidiaries has timely filed all
federal, state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of its properties if unpaid, all taxes, assessments,
fees and other charges levied upon it or upon its properties that are shown
thereon as due and payable, other than those that are not yet delinquent or that
are being contested in good faith and by proper proceedings and for which
adequate reserves have been established in accordance with GAAP. Such returns
accurately reflect in all material respects all liability for taxes of the
Borrower and its Subsidiaries for the periods covered thereby. As of the
Restatement Effective Date, there is no ongoing audit or examination or, to the
knowledge of the Borrower, other investigation by any Governmental Authority of
the tax liability of any of the Borrower or its Subsidiaries, and there is no
material unresolved claim by any Governmental Authority concerning the tax
liability of the Borrower or any of its Subsidiaries for any period for which
tax returns have been or were required to have been filed, other than unsecured
claims for which adequate reserves have been established in accordance with
GAAP. As of the Restatement Effective Date, neither the Borrower nor any of its
Subsidiaries has waived or extended or has been requested to waive or extend the
statute of limitations relating to the payment of any taxes.
     4.7 Subsidiaries. Schedule 4.7 sets forth a list, as of the Restatement
Effective Date, of all of the Subsidiaries of the Borrower and as to each such
Subsidiary, the percentage ownership (direct and indirect) of the Borrower in
each class of its Capital Stock and each direct owner thereof.
     4.8 Full Disclosure. All factual information heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of any Credit Party pursuant to this Agreement or the
other Credit Documents is or will be true and accurate in all material respects
on the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading; provided that, with respect to
projections, budgets and other estimates, except as specifically represented in
Section 4.11(b), the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. As
of the Restatement Effective Date, there is no fact known to any Credit Party
that has, or could reasonably be expected to have, a Material Adverse Effect,
which fact has not been set forth herein, in the consolidated financial
statements of the Borrower and its Subsidiaries furnished to the Administrative
Agent and/or the Lenders, or in any certificate, opinion or other written
statement made or furnished by the Borrower to the Administrative Agent and/or
the Lenders.
     4.9 Margin Regulations. No Credit Party is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that

38



--------------------------------------------------------------------------------



 



would violate or be inconsistent with Regulations T, U or X or any provision of
the Exchange Act.
     4.10 No Material Adverse Effect. There has been no Material Adverse Effect
since December 31, 2008 and there exists no event, condition or state of facts
that could reasonably be expected to result in a Material Adverse Effect.
     4.11 Financial Matters.
     (a) The Borrower has heretofore furnished to the Administrative Agent
copies of the audited consolidated balance sheets of the Borrower and its
Subsidiaries, for the 2008 and 2007 fiscal years, in each case with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal years then ended, together with the opinions of Ernst & Young LLP
thereon. Such financial statements have been prepared in accordance with GAAP
and present fairly in all material respects the financial condition of the
Borrower and its Subsidiaries on a consolidated basis as of the respective dates
thereof and the results of operations of the Borrower and its Subsidiaries on a
consolidated basis for the respective periods then ended. Except as fully
reflected in the most recent financial statements referred to above and the
notes thereto, there are no material liabilities or obligations with respect to
the Borrower and its Subsidiaries of any nature whatsoever (whether absolute,
contingent or otherwise and whether or not due) that are required in accordance
with GAAP to be reflected in such financial statements and that are not so
reflected.
     (b) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, projected consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries
prepared on an annual basis through the end of fiscal year 2012, giving effect
to the initial extensions of credit made under this Agreement, the payment of
transaction fees and expenses related to the foregoing and the consummation of
the other transactions contemplated hereby (the “Projections”). In the good
faith opinion of management of the Borrower, the assumptions used in the
preparation of the Projections were fair, complete and reasonable when made and
continue to be fair, complete and reasonable as of the date hereof. The
Projections have been prepared in good faith by the executive and financial
personnel of the Borrower, are complete and represent a reasonable estimate of
the future performance and financial condition of the Borrower and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.
     (c) After giving effect to the consummation of the transactions
contemplated hereby, each Credit Party (i) has capital sufficient to carry on
its businesses as conducted and as proposed to be conducted, (ii) has assets
with a fair saleable value, determined on a going concern basis, which are
(y) not less than the amount required to pay the probable liability on its
existing debts as they become absolute and matured and (z) greater than the
total amount of its liabilities (including identified contingent liabilities,
valued at the amount that can reasonably be expected to become absolute and
matured in their ordinary course), and (iii) does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay such
debts and liabilities as they mature in their ordinary course.

39



--------------------------------------------------------------------------------



 



     (d) Since December 31, 2008, there has not been an occurrence of a
“material weakness” (as defined in statement on Auditing Standards No. 60) in,
or fraud that involves management or other employees who have a significant role
in, the Borrower’s internal controls over financial reporting, in each case as
described in Section 404 of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder and the accounting and auditing principles,
rules, standards and practices promulgated or approved with respect thereto, in
each case that could reasonably be expected to have a Material Adverse Effect.
     (e) Neither (i) the board of directors of the Borrower, a committee thereof
or an authorized officer of the Borrower has concluded that any financial
statement previously furnished to the Administrative Agent should no longer be
relied upon because of an error, nor (ii) has the Borrower been advised by its
auditors that a previously issued audit report or interim review cannot be
relied on.
     4.12 Ownership of Properties. Each of the Borrower and its Subsidiaries
(i) has good and marketable title to all real property owned by it, (ii) holds
interests as lessee under valid leases in full force and effect with respect to
all material leased real and personal property used in connection with its
business, and (iii) has good title to all of its other material properties and
assets reflected in the most recent financial statements referred to in
Section 4.11(a) (except as sold or otherwise disposed of since the date thereof
in the ordinary course of business), in each case free and clear of all Liens
other than Permitted Liens.
     4.13 ERISA.
     (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event (i) has
occurred within the five (5) year period prior to the Restatement Effective
Date, (ii) has occurred and is continuing, or (iii) to the knowledge of the
Borrower, is reasonably expected to occur with respect to any Plan. No Plan has
any Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and no Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
     (b) No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.
     4.14 Environmental Matters. Neither the Borrower nor any of its
Subsidiaries is involved in any suit, action or proceeding, or has received any
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or

40



--------------------------------------------------------------------------------



 



alleged Environmental Claims, and to the knowledge of the Borrower, there are no
threatened Environmental Claims, nor any basis therefor.
     4.15 Compliance with Laws. Each of the Borrower and its Subsidiaries has
timely filed all material reports, documents and other materials required to be
filed by it under all applicable Requirements of Law with any Governmental
Authority, has retained all material records and documents required to be
retained by it under all applicable Requirements of Law, and is otherwise in
compliance with all applicable Requirements of Law in respect of the conduct of
its business and the ownership and operation of its properties, including
without limitation, the applicable rules of any Self-Regulatory Organization,
except in each case to the extent that the failure to comply therewith,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     4.16 Intellectual Property. Each of the Borrower and its Subsidiaries owns,
or has the legal right to use, all Intellectual Property necessary for it to
conduct its business as currently conducted. No claim has been asserted or is
pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any such claim, and to the knowledge of
the Borrower, the use of such Intellectual Property by any Credit Party does not
infringe on the known rights of any Person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     4.17 Regulated Industries. No Credit Party is an “investment company,” a
company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.
     4.18 Insurance. The assets, properties and business of the Borrower and its
Subsidiaries are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.
     4.19 Material Contracts. Schedule 4.19 lists, as of the Restatement
Effective Date, each “material contract” (within the meaning of Item 601(b)(10)
of Regulation S-K under the Securities Act) to which the Borrower or any of its
Subsidiaries is a party, by which the Borrower or any of its Subsidiaries or its
properties is bound or to which the Borrower or any of its Subsidiaries is
subject (collectively, “Material Contracts”), and also indicates the parties
thereto. As of the Restatement Effective Date, (i) each Material Contract is in
full force and effect and is enforceable by each of the Borrower and its
Subsidiaries that is a party thereto in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general or equitable principles or by principles of good faith and fair dealing,
and (ii) neither the Borrower nor any of its Subsidiaries or, to the knowledge
of the Borrower, any other party thereto is in breach of or default under any
Material Contract in any material respect or has given notice of termination or
cancellation of any Material Contract.

41



--------------------------------------------------------------------------------



 



     4.20 No Burdensome Restrictions. No Credit Party is subject to any charter
or corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     4.21 OFAC; Anti-Terrorism Laws.
     (a) No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned Countries,
or (iii) derives more than 15% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
     (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees that, until the payment in full in cash
of all principal and interest with respect to the Loans together with all fees,
expenses and other amounts then due and owing hereunder:
     5.1 Financial Statements. The Borrower will deliver to the Administrative
Agent on behalf of the Lenders:
     (a) As soon as available and in any event within forty-five (45) days (or,
if earlier and if applicable to the Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the first fiscal
quarter of fiscal year 2009, unaudited consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of such fiscal quarter
and unaudited consolidated and consolidating statements of income, cash flows
and stockholders’ equity for the Borrower and its Subsidiaries for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth comparative consolidated figures as of the end of and for the
corresponding period in the preceding fiscal year together with comparative
budgeted figures for the fiscal period then ended, all in reasonable detail and
prepared in accordance with GAAP (subject to the absence of notes required by
GAAP and subject to normal year-end adjustments) applied on a basis consistent
with that of the preceding quarter or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such quarter; and
     (b) As soon as available and in any event within ninety (90) days (or, if
earlier and if applicable to the Borrower, the annual report deadline under the
Exchange Act rules and

42



--------------------------------------------------------------------------------



 



regulations) after the end of each fiscal year, beginning with fiscal year 2009,
an audited consolidated and unaudited consolidating balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and the related
audited consolidated and unaudited consolidating statements of income, cash
flows and stockholders’ equity for the Borrower and its Subsidiaries for the
fiscal year then ended, including the notes thereto, in each case setting forth
comparative consolidated figures as of the end of and for the preceding fiscal
year together with comparative budgeted figures for the fiscal year then ended,
all in reasonable detail and (with respect to the audited statements) certified
by the independent certified public accounting firm regularly retained by the
Borrower or another independent certified public accounting firm of recognized
national standing reasonably acceptable to the Administrative Agent, together
with (y) a report thereon by such accountants that is not qualified as to going
concern or scope of audit and to the effect that such financial statements
present fairly in all material respects the consolidated financial condition and
results of operations of the Borrower and its Subsidiaries as of the dates and
for the periods indicated in accordance with GAAP applied on a basis consistent
with that of the preceding year or containing disclosure of the effect on the
financial condition or results of operations of any change in the application of
accounting principles and practices during such year, and (z) a letter from such
accountants to the effect that, based on and in connection with their
examination of the financial statements of the Borrower and its Subsidiaries,
they obtained no knowledge of the occurrence or existence of any Default or
Event of Default relating to accounting or financial reporting matters (which
certificate may be limited to the extent required by accounting rules or
guidelines), or a statement specifying the nature and period of existence of any
such Default or Event of Default disclosed by their audit.
     (c) In the event that any financial statement or Compliance Certificate
delivered pursuant to Sections 5.2(a) or 5.2(b) is shown to be inaccurate
(regardless of whether this Agreement is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period and (ii) the Borrower shall
immediately pay to the Administrative Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 2.9. This Section 5.1(c) shall not limit the rights of
the Administrative Agent and Lenders with respect to Sections 2.5(b) and 8.2.
Documents required to be delivered pursuant to Sections 5.1, 5.2(a), 5.2(b),
5.2(c) or 5.2(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower provides
notice to the Lenders that such information has been posted on the Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Borrower’s behalf on SyndTrak or another relevant
website, if any, to which each of the Administrative Agent and each Lender has
access; provided that (x) upon the request of the Administrative Agent or any
Lender lacking access to the internet or SyndTrak, the Borrower shall deliver
paper copies of such documents to the Administrative Agent or such Lender (until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender) and (y) the Borrower shall notify (which
may be by a facsimile or electronic mail) the

43



--------------------------------------------------------------------------------



 



Administrative Agent and each Lender of the posting of any documents. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to in the proviso to the immediately
preceding sentence or to monitor compliance by the Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     5.2 Other Business and Financial Information. The Borrower will deliver to
the Administrative Agent and each Lender:
     (a) Concurrently with each delivery of the financial statements described
in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder, executed
by a Financial Officer of the Borrower, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VI as of the last day of the period covered by such financial
statements;
     (b) As soon as available and in any event within thirty (30) days after the
commencement of each fiscal year, beginning with the 2010 fiscal year, a
consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on an annual basis), consisting of a consolidated balance
sheet and consolidated statements of income and cash flows, together with a
certificate of a Financial Officer of the Borrower to the effect that such
budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;
     (c) Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
     (d) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that any Credit
Party shall send or make available generally to its stockholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange or Self-Regulatory
Organization, and (iii) all press releases and other statements made available
generally by any Credit Party to the public concerning material developments in
the business of the Credit Parties; provided that notwithstanding anything to
the contrary included in Section 5.1, the Borrower shall be deemed to have given
notice to the Administrative Agent and each Lender of the posting on the
Borrower’s Internet website of the business and financial information set forth
in clauses (i), (ii) or (iii) of this Section 5.2(d) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Borrower to the Administrative Agent and the Lenders with
respect thereto;

44



--------------------------------------------------------------------------------



 



     (e) Promptly upon (and in any event within five (5) Business Days after)
any Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:
     (i) the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;
     (ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Borrower or any of its
Subsidiaries, including any such investigation or proceeding by any Governmental
Authority or Self-Regulatory Organization (other than routine periodic
inquiries, investigations or reviews), that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and any material adverse development in any litigation or other
proceeding previously reported pursuant to Section 4.5 or this
Section 5.2(e)(ii);
     (iii) the receipt by the Borrower or any of its Subsidiaries from any
Governmental Authority or Self-Regulatory Organization of (A) any notice
asserting any failure by such Person to be in compliance with applicable
Requirements of Law or that threatens the taking of any action against such
Person or sets forth circumstances that, if taken or adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (B) any notice of
any actual or threatened suspension, limitation or revocation of, failure to
renew, or imposition of any restraining order, escrow or impoundment of funds in
connection with, the Borrower or any of its Subsidiaries, where such action
could reasonably be expected to have a Material Adverse Effect;
     (iv) the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Person has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;
     (v) the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract (including
without limitation, the agreement between the Borrower and LCH.Clearnet for the
provision of clearing services) or other material contract or agreement to which
the Borrower or any of its Subsidiaries is a party, the default under or
termination or cancellation of which could reasonably be expected to have a
Material Adverse Effect;
     (vi) the occurrence of any of the following: (y) the assertion of any
Environmental Claim against or affecting the Borrower or any of its Subsidiaries
or any real property leased, operated or owned by the Borrower or any of its
Subsidiaries, or the Borrower or any of its Subsidiaries’ discovery of a basis
for any such Environmental Claim; or (z) the receipt by the Borrower or any of
its Subsidiaries of notice of any alleged violation of or noncompliance with any
Environmental Laws by the Borrower or

45



--------------------------------------------------------------------------------



 



any of its Subsidiaries or release of any Hazardous Substance; but in each case
under clauses (y) and (z) above, only to the extent the same could reasonably be
expected to have a Material Adverse Effect; and
     (vii) any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Persons have taken and
propose to take with respect thereto.
     (f) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
may from time to time reasonably request.
     5.3 Compliance with All Material Contracts. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with each
term, condition and provision of all Material Contracts.
     5.4 Existence; Franchises; Maintenance of Properties. The Borrower will,
and will cause each of its Subsidiaries to, (i) maintain and preserve in full
force and effect its legal existence, except as expressly permitted otherwise by
Section 7.1, (ii) obtain, maintain and preserve in full force and effect all
other rights, franchises, licenses, permits, certifications, approvals and
authorizations required by Governmental Authorities and Self-Regulatory
Organizations necessary to the ownership, occupation or use of its properties or
the conduct of its business, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material properties in good working order and condition (normal wear and tear
and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of the Borrower, are no longer useful or desirable in the
conduct of the business of the Credit Parties.
     5.5 [Reserved]
     5.6 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have a Material Adverse Effect.
     5.7 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon it, upon its income or profits or upon any of its properties, prior
to the date on which penalties would attach thereto, and all lawful claims that,
if unpaid, would become a Lien (other than a Permitted Lien) upon any of the
properties of any such Person;

46



--------------------------------------------------------------------------------



 



provided, however, that no such Person shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings and as to which such Credit Party is maintaining adequate
reserves with respect thereto in accordance with GAAP.
     5.8 Insurance. The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated.
     5.9 Maintenance of Books and Records; Inspection. The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority or Self-Regulatory Organization having jurisdiction over it, and
(ii) permit employees or agents of the Administrative Agent or any Lender to
visit and inspect its properties and examine or audit its books, records,
working papers and accounts (except with respect to information which disclosure
thereof is prohibited pursuant to arrangements among ICE Futures Europe, the
United Kingdom Financial Services Authority, or other Governmental Authorities
with jurisdiction over ICE Futures Europe and ICE Futures Eruope’s members), and
make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to the
Borrower, the independent public accountants of the Borrower and its
Subsidiaries (and by this provision the Borrower authorizes such accountants to
discuss the finances and affairs of the Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided however, that when a Default or
Event of Default exists the Administrative Agent may do any of the foregoing at
the expense of the Borrower at any time during normal business hours and without
advance notice.
     5.10 Permitted Acquisitions. The Borrower shall comply with, and cause each
other applicable Credit Party to comply with, the following covenants:
     (a) Promptly after the consummation of any Permitted Acquisition or such
later date reasonably acceptable to the Administrative Agent, the Borrower shall
have delivered to the Administrative Agent the following (provided, however,
that the delivery of the statements in clause (iii) below shall be required only
with respect to Permitted Acquisitions having an Acquisition Amount exceeding
$200,000,000):
     (i) a reasonably detailed description of the material terms of such
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Person or business that is the subject of such
Acquisition (each, a “Target”);
     (ii) to the extent available, audited historical financial statements of
the Target (or, if there are two or more Targets that are the subject of such
Acquisition and that are part of the same consolidated group, consolidated
historical financial statements for all such Targets) for the two (2) most
recent fiscal years available, prepared by a firm of

47



--------------------------------------------------------------------------------



 



independent certified public accountants, and (if available) unaudited financial
statements for any interim periods since the most recent fiscal year-end;
     (iii) consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Acquisition and the consolidation with the
Borrower of each relevant Target) for the one-year period (or, if available,
such longer period up to three years) following the consummation of such
Acquisition, in reasonable detail, together with any appropriate statement of
assumptions and pro forma adjustments; and
     (iv) a certificate, in form and substance reasonably satisfactory to the
Administrative Agent, executed by a Financial Officer of the Borrower setting
forth the Acquisition Amount and further to the effect that, to the best of such
Financial Officer’s knowledge, (y) the consummation of such Acquisition has not
resulted in a violation of any provision of this Section 5.10 or any other
provision of this Agreement, and (x) the requirements set forth in Section 7.5
have been satisfied (with financial covenant calculations to be attached to the
certificate using the Covenant Compliance Worksheet).
     (b) As soon as reasonably practicable after the consummation of any such
Acquisition, the Borrower will deliver to the Administrative Agent true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.
     (c) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 5.10 and in the description furnished under Section 5.10(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 5.10(a)(iv) are, to the best
of such Financial Officer’s knowledge, true and correct in all material respects
as of the date such certificate is given, which representation and warranty
shall be deemed to be a representation and warranty as of the date thereof for
all purposes hereunder, including, without limitation, for purposes of Section
8.1.
     5.11 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Sections 5.10 and 7.5, the Borrower may from time to time create or acquire new
Wholly Owned Subsidiaries in connection with Permitted Acquisitions or
otherwise, and the Wholly Owned Subsidiaries of the Borrower may create or
acquire new Wholly Owned Subsidiaries, provided that concurrently with (and in
any event within ten (10) Business Days after or such later time approved by the
Administrative Agent) the creation or direct or indirect acquisition thereof,
each such new Subsidiary will execute and deliver to the Administrative Agent a
joinder to the Guaranty, pursuant to which such new Subsidiary shall become a
guarantor thereunder and shall guarantee the payment in full of the Obligations
of the Borrower under this Agreement and the other Credit Documents; provided
that no Foreign Subsidiary shall be required to provide a guaranty to the extent
(and for as long as) doing so would cause any adverse tax or regulatory
consequences to the Borrower, and provided further that for any Subsidiary
created for the sole purpose of making a Permitted Acquisition and so long as
such Subsidiary has no assets, the

48



--------------------------------------------------------------------------------



 



Borrower shall not be required to comply with this Section 5.11 until the
consummation of such Permitted Acquisition.
     5.12 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each
of its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
     5.13 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Administrative Agent and the
Lenders under this Agreement and the other Credit Documents.
ARTICLE VI
FINANCIAL COVENANTS
     The Borrower covenants and agrees that, until the payment in full in cash
of all principal and interest with respect to the Loans together with all fees,
expenses and other amounts then due and owing hereunder:
     6.1 Maximum Total Leverage Ratio. The Total Leverage Ratio as of the last
day of any fiscal quarter, beginning with the first fiscal quarter of 2009,
shall not be greater than the ratio of 2.50 to 1.00.
     6.2 Minimum Interest Coverage Ratio. The Interest Coverage Ratio as of the
last day of any fiscal quarter, beginning with the first fiscal quarter of 2009,
shall not be less than 5.0 to 1.0.
ARTICLE VII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that, until the payment in full in cash
of all principal and interest with respect to the Loans together with all fees,
expenses and other amounts then due and owing hereunder:
     7.1 Merger; Consolidation. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, amalgamation, merger or other combination, or agree to do any
of the foregoing; provided,

49



--------------------------------------------------------------------------------



 



however, that so long as no Default or Event of Default has occurred and is
continuing or would result therefrom:
     (i) any Subsidiary of the Borrower may merge, consolidate or amalgamate
with, or be liquidated into, (x) the Borrower (so long as the Borrower is the
surviving or continuing entity) or (y) any other Subsidiary of the Borrower (so
long as, if either Person is a Subsidiary Guarantor, the surviving Person is a
Subsidiary Guarantor, and if either Person is a Wholly Owned Subsidiary, the
surviving Person is a Wholly Owned Subsidiary;
     (ii) the Borrower may merge, consolidate or amalgamate with another Person
(other than another Credit Party), so long as (y) the Borrower is the surviving
entity, and (z) if such merger, consolidation or amalgamation constitutes an
Acquisition, the applicable conditions and requirements of Sections 5.10 and 7.5
are satisfied; and
     (iii) to the extent not otherwise permitted under the foregoing clauses,
any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved.
     7.2 Indebtedness. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):
     (i) Indebtedness of the Credit Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
     (ii) (A) Indebtedness of the Credit Parties under the New Credit Facility
and the other “Credit Documents” (as defined in the New Credit Facility) and
(B) Indebtedness of the Credit Parties under the New Liquidity Facility and the
other “Credit Documents” (as defined in the New Liquidity Facility);
     (iii) accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case above to the extent constituting
Indebtedness;
     (iv) purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), including Capital Lease Obligations, and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $25,000,000 in aggregate principal amount
outstanding at any one time;
     (v) unsecured loans and advances (A) by the Borrower or any Subsidiary of
the Borrower to any Subsidiary Guarantor, (B) by any Subsidiary of the Borrower
to the

50



--------------------------------------------------------------------------------



 



Borrower, or (C) by the Borrower or any Subsidiary of the Borrower to any
Subsidiary of the Borrower that is not a Subsidiary Guarantor, provided in each
case that any such loan or advance made pursuant to clause (C) above is
subordinated in right and time of payment to the Obligations and is evidenced by
a promissory note, in form and substance reasonably satisfactory to the
Administrative Agent;
     (vi) Indebtedness of the Borrower under Hedge Agreements entered into in
the ordinary course of business to manage existing or anticipated interest rate
or foreign currency risks and not for speculative purposes;
     (vii) Indebtedness existing on the Restatement Effective Date and described
in Schedule 7.2 and any renewals, replacements, refinancings or extensions of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier final maturity date or decreased weighted
average life thereof;
     (viii) Indebtedness consisting of Guaranty Obligations of the Borrower or
any of its Subsidiaries incurred in the ordinary course of business for the
benefit of another Credit Party, provided that the primary obligation being
guaranteed is expressly permitted by this Agreement;
     (ix) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business;
     (x) Indebtedness of ICE Clear Europe under the ICE Clear Europe Payment
Services Agreement not exceeding $150,000,000 in aggregate principal amount
outstanding;
     (xi) Indebtedness consisting of Guaranty Obligations of the Borrower with
respect to the ICE Clear Europe Payment Services Agreement;
     (xii) unsecured Indebtedness of the Borrower not exceeding $400,000,000 in
aggregate principal amount outstanding to provide liquidity for the clearing
operations of ICE Clear Europe;
     (xiii) other unsecured Indebtedness of the Borrower not exceeding
$50,000,000 in aggregate principal amount outstanding at any time; and
     (xiv) other unsecured Indebtedness of the Subsidiaries of the Borrower not
exceeding $50,000,000 in aggregate principal amount outstanding at any time.
     7.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired or agree to do any of the foregoing,
other than the following (collectively, “Permitted Liens”):
     (i) Liens in existence on the Restatement Effective Date and set forth on
Schedule 7.3, and any extensions, renewals or replacements thereof; provided
that any

51



--------------------------------------------------------------------------------



 



such extension, renewal or replacement Lien shall be limited to all or a part of
the property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (ii) Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (if so required);
     (iii) Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;
     (iv) Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);
     (v) any attachment or judgment Lien not constituting an Event of Default
under Section 8.1(h);
     (vi) Liens securing the purchase money Indebtedness permitted under
Section 7.2(iv), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within ninety (90) days after the acquisition (or completion of construction
or improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
     (vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof;

52



--------------------------------------------------------------------------------



 



     (viii) any leases, subleases, licenses or sublicenses granted by the
Borrower or any of its Subsidiaries to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, and any interest or title of a lessor, sublessor,
licensor or sublicensor under any lease or license permitted under this
Agreement;
     (ix) Liens created in connection with the Guaranty Fund; and
     (x) other Liens securing obligations of the Borrower and its Subsidiaries
not exceeding $1,000,000 in aggregate principal amount outstanding at any time.
     7.4 Asset Dispositions. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, make or agree to make any
Asset Disposition except for:
     (i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale or write-off of past due or impaired
accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes), and the termination or unwinding of
Hedge Agreements permitted hereunder;
     (ii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor (or by
any Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is
not a Subsidiary Guarantor), in each case so long as no Event of Default shall
have occurred and be continuing or would result therefrom;
     (iii) the sale, exchange or other disposition in the ordinary course of
business of equipment or other capital assets that are obsolete or no longer
necessary for the operations of the Borrower and its Subsidiaries; and
     (iv) the sale or other disposition of assets (other than the Capital Stock
of Subsidiaries) outside the ordinary course of business for fair value and for
consideration, provided that (x) the aggregate amount of Net Cash Proceeds from
all such sales or dispositions that are consummated during any fiscal year shall
not exceed $25,000,000 and (y) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
     7.5 Acquisitions. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, consummate any Acquisition, provided that the Borrower
or any of its Subsidiaries may consummate any Acquisition so long as (i) prior
to the closing of such Acquisition, the Borrower shall provide the Lenders with
a Compliance Certificate prepared on a Pro Forma Basis giving effect to such
Acquisition that demonstrates compliance with the covenants in Article VI on a
Pro Forma Basis, (ii) in the case of an Acquisition to which the Borrower is a
party involving a merger, amalgamation or the acquisition of control of the
Capital Stock of a Person, the Borrower is the surviving or acquiring entity, as
the case may be, (iii) each business acquired shall be in substantially the same
line of business as the business conducted by the Borrower or its Subsidiaries
on the Restatement Effective Date or in lines of business reasonably related
thereto, (iv) the board of directors or equivalent governing body of the Person
whose Capital Stock or business is acquired shall have approved such
Acquisition, if required by

53



--------------------------------------------------------------------------------



 



applicable law (but provided in any event such Acquisition shall not be
“hostile”), (v) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of any such Acquisition or would
exist immediately after giving effect thereto and (vi) the applicable conditions
and requirements of Section 5.10 are satisfied.
     7.6 Restricted Payments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or purchase, redeem, retire or otherwise acquire for
value any shares of its Capital Stock or any warrants, rights or options to
acquire its Capital Stock, or set aside funds for any of the foregoing (any of
the foregoing being a “Restricted Payment”), except that:
     (a) each Subsidiary may make payments to the Borrower for its proportionate
share of the tax liability of the affiliated group of entities that file
consolidated federal income tax returns, provided that such payments are used to
pay taxes, and provided further that any tax refunds received by the Borrower
that are attributable to the any of its Subsidiaries shall be returned promptly
by the Borrower to such Subsidiary;
     (b) each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another
Subsidiary of the Borrower, in each case to the extent not prohibited under
applicable Requirements of Law;
     (c) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions payable solely in its Common Stock; and
     (d) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower and any of its Subsidiaries
may make any Restricted Payment.
     7.7 Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or any
of its Subsidiaries; provided, however, that nothing contained in this
Section 7.7 shall prohibit:
     (i) transactions described on Schedule 7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under any other
provision of this Agreement;
     (ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement); and

54



--------------------------------------------------------------------------------



 



     (iii) transactions with Affiliates in good faith in the ordinary course of
the Borrower’s or such Subsidiary’s business consistent with past practice and
on terms no less favorable to the Borrower or such Subsidiary than those that
could have been obtained in a comparable transaction on an arm’s length basis
from a Person that is not an Affiliate.
     7.8 Lines of Business. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, engage in any lines of business other than the
businesses engaged in by it on the Restatement Effective Date and businesses and
activities reasonably related thereto.
     7.9 Limitation on Certain Restrictions. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the ability of
any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, (iv) the Guaranty
Fund and (v) customary restrictions and conditions contained in any agreement
relating to the sale of assets (including Capital Stock of a Subsidiary) pending
such sale, provided that such restrictions and conditions apply only to the
assets being sold and such sale is permitted under this Agreement.
     7.10 No Other Negative Pledges. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, enter into or suffer to exist any agreement
or restriction that, directly or indirectly, prohibits or conditions the
creation, incurrence or assumption of any Lien upon or with respect to any part
of its property or assets, whether now owned or hereafter acquired, or agree to
do any of the foregoing, except for such agreements or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, (iii) any agreement or instrument creating
a Permitted Lien (but only to the extent such agreement or restriction applies
to the assets subject to such Permitted Lien), (iv) customary provisions in
leases and licenses of real or personal property entered into by the Borrower or
any Subsidiary as lessee or licensee in the ordinary course of business,
restricting the granting of Liens therein or in property that is the subject
thereof, and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement.
     7.11 Investments in Subsidiaries. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, purchase,
own, invest in or otherwise acquire any Capital Stock, evidence of indebtedness
or other obligation or security or any interest whatsoever in any Domestic
Subsidiary of the Parent that is both (a) not a Wholly-Owned Subsidiary and (b)

55



--------------------------------------------------------------------------------



 



not a Subsidiary Guarantor (each, a “Non-Wholly-Owned Subsidiary”), or make or
permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any Non-Wholly-Owned
Subsidiary (collectively, “Investments”) other than:
     (i) Investments in Non-Wholly-Owned Subsidiaries existing as of the Closing
Date;
     (ii) the Borrower’s guarantee of the loans made by ICE US Trust under the
New Liquidity Facility; and
     (iii) other Investments in Non Wholly-Owned Subsidiaries made in any fiscal
year in an aggregate amount not exceeding 15% of Consolidated EBITDA for the
fiscal year most recently ended.
     7.12 Fiscal Year. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
     7.13 Accounting Changes. Other than as permitted pursuant to Section 1.2,
the Borrower will not, and will not permit or cause any of its Subsidiaries to,
make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP (or, in the case of Foreign
Subsidiaries, generally accepted accounting principles in the jurisdiction of
its organization).
ARTICLE VIII
EVENTS OF DEFAULT
     8.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
     (a) The Borrower shall fail to pay when due (i) any principal of any Loan,
or (ii) any interest on any Loan, any fee payable under this Agreement or any
other Credit Document, or (except as provided in clause (i) above) any other
Obligation (other than any Obligation under a Hedge Agreement), and (in the case
of this clause (ii) only) such failure shall continue for a period of three
(3) Business Days;
     (b) The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections 5.2(e)(i), 5.4, 5.10 or 5.11 or in Articles VI or VII or (ii) fail to
observe, perform or comply with any condition, covenant or agreement contained
in Sections 5.1 or 5.2 (other than Section 5.2(e)(i)) and (in the case of this
clause (ii) only) such failure shall continue unremedied for a period of five
(5) days after the earlier of (y) the date on which a Responsible Officer of the
Borrower acquires knowledge thereof and (z) the date on which written notice
thereof is delivered by the Administrative Agent or any Lender to the Borrower;
     (c) The Borrower or any other Credit Party shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other

56



--------------------------------------------------------------------------------



 



Credit Documents other than those enumerated in Sections 8.1(a) and 8.1(b), and
such failure (i) by the express terms of such Credit Document, constitutes an
Event of Default, or (ii) shall continue unremedied for any grace period
specifically applicable thereto or, if no grace period is specifically
applicable, for a period of thirty (30) days after the earlier of (y) the date
on which a Responsible Officer of the Borrower acquires knowledge thereof and
(z) the date on which written notice thereof is delivered by the Administrative
Agent or any Lender to the Borrower; or any default or event of default shall
occur under any Hedge Agreement to which the Borrower and any Hedge Party are
parties;
     (d) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect as of the time made,
deemed made or furnished;
     (e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) any principal of or
interest due under the New Credit Facility, the New Liquidity Facility or any
other Indebtedness (other than the Indebtedness incurred pursuant to this
Agreement) having an aggregate principal amount of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;
     (f) The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 8.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver or similar official for or of itself or all or a substantial part of
its properties or assets, (iv) fail generally, or admit in writing its
inability, to pay its debts generally as they become due, (v) make a general
assignment for the benefit of creditors or (vi) take any corporate action to
authorize or approve any of the foregoing;
     (g) Any involuntary petition or case shall be filed or commenced against
the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, and such petition or case shall continue undismissed and
unstayed for a period of sixty (60) days; or an order, judgment or decree
approving or ordering any of the foregoing shall be entered in any such
proceeding;

57



--------------------------------------------------------------------------------



 



     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of thirty (30) days or in any event later than five (5) days
prior to the date of any proposed sale of such property thereunder;
     (i) Any Credit Document shall for any reason (other than as explicitly
permitted under this Agreement or any other Credit Document) cease to be in full
force and effect as to any Credit Party, or any Credit Party or any Person
acting on its behalf shall deny or disaffirm such Credit Party’s obligations
thereunder;
     (j) A Change of Control shall have occurred;
     (k) Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000; or
     (l) Any one or more licenses, permits, accreditations or authorizations of
the Borrower or any other Credit Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken by any Governmental
Authority or Self-Regulatory Organization in response to any alleged failure by
the Borrower or any of its Subsidiaries to be in compliance with applicable
Requirements of Law, and such action, individually or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect.
     8.2 Remedies: Acceleration, etc. Upon and at any time after the occurrence
and during the continuance of any Event of Default, the Administrative Agent
shall at the direction, or may with the consent, of the Required Lenders, take
any or all of the following actions at the same or different times:
     (a) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but, for an avoidance of doubt, excluding any amounts owing under any
Hedge Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by the
Borrower; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 8.2(a) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrower;

58



--------------------------------------------------------------------------------



 



     (b) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and
     (c) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     8.3 Remedies: Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Credit Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     9.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wachovia to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Credit Party shall have rights as a third
party beneficiary of any of such provisions.
     9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial

59



--------------------------------------------------------------------------------



 



advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
     9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate,

60



--------------------------------------------------------------------------------



 



consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States, provided that if such bank is not a Lender
or an Affiliate of a Lender, the Borrower shall have the right to consent to
such appointment (such consent to not be unreasonably withheld). If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s

61



--------------------------------------------------------------------------------



 



resignation hereunder and under the other Credit Documents, the provisions of
this Article and Section 10.1 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
     9.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agent or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
     9.9 Guaranty Matters. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty, pursuant to this Section 9.9.
ARTICLE X
MISCELLANEOUS
     10.1 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and the Arrangers), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred

62



--------------------------------------------------------------------------------



 



during any workout, restructuring or negotiations in respect of such Loans, and
(iii) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by, the Administrative Agent or any Lender as a
result of conduct of the Borrower that violates a sanction enforced by OFAC.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Arrangers, each Lender, and each Related Party of any of
the foregoing persons (each such person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by any
Credit Party, or any Environmental Claim related in any way to any Credit Party,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
     (c) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 10.1(a) or Section 10.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
Section 10.1(c) are several and not joint. The failure of any Lender to make any
such payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to make any such payment
required hereunder.
     (d) To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,

63



--------------------------------------------------------------------------------



 



any Loan or the use of the proceeds thereof. No Indemnitee referred to in
Section 10.1(b) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including Intralinks, SyndTrak or similar systems) in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except as a result of such Indemnitee’s gross negligence or willful
misconduct.
     (e) All amounts due under this Section shall be payable by the Borrower
upon demand therefor.
     10.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
     (a) This Agreement and the other Credit Documents shall (except as may be
expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).
     (b) Each Credit Party irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any Credit Document shall affect any right that
the Administrative Agent, any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against any
Credit Party or any of their respective properties in the courts of any
jurisdiction.
     (c) The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Credit Document in any court referred to
in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
     10.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

64



--------------------------------------------------------------------------------



 



IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
     (i) if to the Borrower or the Administrative Agent, to it at the address
(or telecopier number) specified for such Person on Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communication pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening

65



--------------------------------------------------------------------------------



 



of business on the next business day for the recipient, and (ii) notices or
other communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     10.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
     (a) unless agreed to by each Lender directly affected thereby, (i) reduce
or forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Administrative Agent or the Arrangers for their own accounts) (it being
understood that an amendment to the definition of Total Leverage Ratio (or any
defined terms used therein) shall not constitute a reduction of any interest
rate or fees hereunder), or (ii) extend the final scheduled maturity date or any
other scheduled date for the payment of any principal of or interest on any
Loan, or extend the time of payment of any fees hereunder (other than fees
payable to the Administrative Agent or the Arrangers for their own accounts);
     (b) unless agreed to by all of the Lenders, (i) release any Guarantor from
its obligations under the Guaranty (other than (A) as may be otherwise
specifically provided in this Agreement or in any other Credit Document or
(B) in connection with the sale or other disposition of all of the Capital Stock
of such Guarantor in a transaction expressly permitted under or pursuant to this
Agreement), (ii) reduce the percentage of the aggregate unpaid principal amount
of the Loans, or the number or percentage of Lenders, that shall be required for
the Lenders or any of them to take or approve, or direct the Administrative
Agent to take, any action hereunder or under any other Credit Document
(including as set forth in the definition of “Required Lenders”), (iii) change
any other provision of this Agreement or any of the other Credit Documents
requiring, by its terms, the consent or approval of all the Lenders for such
amendment, modification, waiver, discharge, termination or consent, or
(iv) change or waive any provision of Section 2.9(e), Section 2.11, any other
provision of this Agreement or any other Credit Document requiring pro rata
treatment of any Lenders, or this Section 10.5; and
     (c) unless agreed to by each Hedge Party that would be adversely affected
thereby in its capacity as such relative to the Lenders, (i) amend the
definition of “Guaranteed Obligations” in the Guaranty (or any similar defined
term in any other Credit Document benefiting such Hedge Party), (ii) amend the
definition of “Guaranteed Parties” in the Guaranty (or any similar defined term
in any other Credit Document benefiting such Hedge Party), (iii) amend any

66



--------------------------------------------------------------------------------



 



provision regarding priority of payments in this Agreement or any other Credit
Document, or (iv) release any Guarantor from its obligations under the Guaranty
(other than (A) as may be otherwise specifically provided in this Agreement or
in any other Credit Document or (B) in connection with the sale or other
disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement);
and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
     10.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.6(b), (ii) by way of participation in accordance with the provisions of
Section 10.6(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     (i) The prior written consent of the Administrative Agent and the Borrower
(such consent not to be unreasonably withheld or delayed) is obtained, except
that
     (A) the consent of the Borrower shall not be required if (y) a Default or
Event of Default has occurred and is continuing at the time of such assignment
or (z) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and
     (B) the consent of the Administrative Agent shall not be required if such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;

67



--------------------------------------------------------------------------------



 



     (ii) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned, and (B) in any case not described in clause (A) above, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, treating assignments to two or more
Approved Funds under common management as one assignment for purposes of the
minimum amounts, unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);
     (iii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan assigned;
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
     (v) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and
     (vi) no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12(a), 2.12(b), 2.13, 2.14 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Term
Note or Term Notes to the order of the assignee (and, if the assigning Lender
has retained any portion of its rights and obligations hereunder, to the order
of the assigning Lender), prepared in accordance with the applicable provisions
of Section 2.2 as necessary to reflect, after giving effect to the assignment,
the outstanding Loans, as the case may be, of the assignee and (to the extent of
any retained interests) the assigning Lender, in substantially the form of
Exhibits A-1, A-2 and/or A-3, as applicable. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not

68



--------------------------------------------------------------------------------



 



comply with this Section 10.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 10.5(a) and clause (i) of Section 10.5(b) that
affects such Participant. Subject to Section 10.6(e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12(a), 2.12(b),
2.13 and 2.14 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.6(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 8.3 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.11(b) as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.12(a), Section 2.12(b) or Section 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.13 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.13(e) as though it were a Lender.

69



--------------------------------------------------------------------------------



 



     (f) Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Term Notes, if any) to secure obligations of such Lender, including
any pledge or assignment or grant to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment or grant shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee or grantee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.11.
     10.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
     10.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof and the making and repayment of the Loans until the indefeasible payment
in full of the Obligations. In addition, notwithstanding anything herein or
under applicable law to the contrary, the provisions of this Agreement and the
other Credit Documents relating to indemnification or payment of costs and
expenses, including, without limitation, the provisions of Sections 2.12(a),
2.12(b), 2.13, 2.14 and 10.1, shall survive the payment in full of all Loans and
any termination of this Agreement or any of the other Credit

70



--------------------------------------------------------------------------------



 



Documents. Except as set forth above, this Agreement and the Credit Documents
shall be deemed terminated upon the indefeasible payment in full of the
Obligations.
     10.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     10.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.
     10.11 Confidentiality. Each of the Administrative Agent and the Lenders
agree to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries or Affiliates.
     For purposes of this Section, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party, provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

71



--------------------------------------------------------------------------------



 



     10.12 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in the Restatement Agreement, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy (or by PDF formatted page sent by electronic
mail) shall be effective as delivery of a manually executed counterpart of this
Agreement.
     10.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arrangers’ disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.
     10.14 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

72